Exhibit 10.3
SUBSCRIPTION AGREEMENT
First BanCorp
1519 Ponce de Leon Avenue
San Juan, Puerto Rico 00908
Ladies and Gentlemen:
The undersigned confirms its agreement with you as follows:

1.   This Subscription Agreement (the “Agreement”) is between First BanCorp, a
Puerto Rico chartered financial holding company (the “Company”) and the investor
named on the signature page (the “Investor”) and will be effective when it is
accepted by the Company.

2.   The Company is proposing to issue and sell to certain investors (the
“Offering”) shares of the Company’s common stock, par value $0.10 per share (the
“Common Stock”), at a purchase price of U.S.$3.50 per share (the “Purchase
Price”). These shares are being offered only to (a) accredited investors, as
that term is defined in Rule 501 of Regulation D under the Securities Act of
1933, as amended (the “Securities Act”) of the type described in clause (1),
(2), (3) (4) or (7) of Rule 501 and (b) persons who are not U.S. persons, as
that term is defined in Regulation S under the Securities Act. The Offering is
not being registered under the Securities Act.

3.   The Company and the Investor agree that, upon the terms and subject to the
conditions set forth in this Agreement, the Investor will purchase from the
Company, and the Company will issue and sell to the Investor, the number of
shares of Common Stock set forth on the signature page for the aggregate
purchase price set forth on that signature page, on the terms set forth in the
Terms and Conditions for Purchase of Shares attached to this Agreement as Annex
A (the “Terms and Conditions”). The Terms and Conditions are incorporated into,
and are a part of, this Subscription Agreement.

4.   By executing this Subscription Agreement, the Investor is making the
representations and warranties set forth in the Terms and Conditions.

Number of shares of Common Stock to be purchased equals 100% of the aggregate
purchase price divided by U.S.$3.50, rounded down to the nearest whole share.
Please confirm that this Agreement correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



              INVESTOR:
 
       
 
  Name:    
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
            Date Signed: ___________________, 2011

TO BE COMPLETED BY INVESTOR

 
Type of Entity:
 
Jurisdiction of Organization:
 
Taxpayer Identification No.:
 
Address:
 
Contact Name:
 
Telephone: (           )                               Email Address:
 
Number of Shares , or
Percentage of Common Stock to be Outstanding, Being Acquired:
 
Name in which Securities Should Be Registered:
 
Total Purchase Price: $
 
Number of Shares Already Owned by Investor or Affiliates:
 
 
The following must be checked to be eligible to purchase shares:

           ___   I am an accredited investor and professional investor, and the
representations I make include the representations in Section 2.2(g) of the
Terms and Conditions.

AGREED AND ACCEPTED:
FIRST BANCORP,
a Puerto Rico chartered financial holding company

         
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       
 
       
Date:
  ____________________, 2011    

 



--------------------------------------------------------------------------------



 



INSTRUCTION SHEET FOR INVESTOR
(To be read in conjunction with the entire Agreement)
Complete the following items in the Agreement:

1.   Provide the information regarding the Investor requested on the signature
page to the Agreement. The Agreement must be executed by an individual
authorized to bind the Investor.

2.   If the investor is purchasing shares for more than one investor account, it
may either (i) complete a separate Agreement for each such account, in which
case a separate wire transfer (or other acceptable form of payment) must be made
by or on behalf of each account for the shares the Investor will purchase for
that account and a separate book entry issuance will be made by the Transfer
Agent with regard to each account, or (ii) complete a single Agreement for all
the accounts, in which case only one wire transfer (or other acceptable form of
payment) need be made for the shares to be purchased for all the accounts, and
all the shares will be delivered to a single account specified by the Investor,
but the information called on for the signature page to the Agreement must be
completed for each account.

3.   Return the signed Agreement to:       James Furey
Sandler O’Neill & Partners, L.P. Syndicate Desk
919 Third Avenue, 6th Floor
New York, New York 10022
JFurey@sandleroneill.com
(212) 466-7800

4.   You will be notified at least 48 hours before the Closing of the account to
which payment for shares should be wired. Please note that all payments must be
made in U.S. dollars.

An executed Agreement or a facsimile transmission of it must be received by
Sandler O’Neill & Partners, L.P. by 8:00 a.m. New York time on a date of which
you will be informed. The Company reserves the right to reject any subscription
before it is accepted by the Company.

 



--------------------------------------------------------------------------------



 



ANNEX A
TERMS AND CONDITIONS
CONSTITUTING A PART OF
SUBSCRIPTION AGREEMENT
BETWEEN
FIRST BANCORP
AND THE INVESTOR NAMED IN THE SUBSCRIPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page   ARTICLE 1
THE CLOSING TRANSACTIONS

 
       
1.1 Closing
    1  
1.2 Actions on the Closing Date
    1  
 
        ARTICLE 2
REPRESENTATIONS AND WARRANTIES

 
       
2.1 Representations and Warranties of the Company
    2  
2.2 Representations and Warranties of the Investor
    19  
 
        ARTICLE 3
ACTIONS PRIOR TO THE TRANSACTION

 
       
3.1 Stockholder Approval
    21  
3.2 HSR Act Filings
    22  
3.3 Listing of Shares
    22  
3.4 Change of Bank Control Act and Bank Holding Company Act
    22  
3.5 Notice of Adverse Occurrences
    23  
3.6 Reasonable Best Efforts
    23  
3.7 Confidentiality
    24  
3.8 Conduct of the Business
    24  
3.9 Most Favored Terms
    25  
 
        ARTICLE 4
CONDITIONS PRECEDENT TO TRANSACTION

 
       
4.1 Conditions to the Company’s Obligations
    26  
4.2 Conditions to the Investor’s Obligations
    27  
4.3 Waiver of Conditions to Investor’s Obligations
    30  
4.4 Limited Effect of Failure of Condition
    30  
 
        ARTICLE 5
ADDITIONAL AGREEMENTS

 
       
5.1 Company Obligation Regarding Adequate Public Information
    30  
5.2 Efforts to Maintain Listing
    30  
5.3 Additional Regulatory Matters
    31  
 
        ARTICLE 6
SALE RESTRICTIONS

 
       
6.1 Restrictions on Sales of Acquired Common Stock
    31  
 
        ARTICLE 7
SECURITIES ACT REGISTRATION

 
       
7.1 Obligation to Register Acquired Common Stock
    32  
7.2 Obligations of the Investor Regarding Registration
    36  
7.3 Indemnification Regarding Disclosures
    36  

 



--------------------------------------------------------------------------------



 



              Page  
7.4 Assignment of Registration Rights
    37  
7.5 Suspension of Sales
    37  
 
        ARTICLE 8
TERMINATION

 
       
8.1 Right to Terminate
    37  
8.2 Manner of Terminating Agreement
    38  
8.3 Effect of Termination
    39  
 
        ARTICLE 9
INDEMNIFICATION

 
       
9.1 Indemnification Against Loss Due to Inaccuracies in Company’s
Representations and Warranties or Company Failure
  to Fulfill Obligations
    39  
9.2 Indemnification Against Loss Due to Inaccuracies in Investor’s
Representations and Warranties or Investor Failure to
  Fulfill Obligations
    39  
9.3 Limit on Liability for Breach of Warranty
    39  
9.4 Indemnification Sole Remedy
    40  
 
        ARTICLE 10
ABSENCE OF BROKERS

 
       
10.1 Representations and Warranties Regarding Brokers and Others
    40  
10.2 Expenses
    40  
 
        ARTICLE 11
GENERAL

 
       
11.1 Announcement of Transaction
    41  
11.2 Entire Agreement
    41  
11.3 Benefit of Agreement
    41  
11.4 Captions
    41  
11.5 Assignments
    41  
11.6 Notices and Other Communications
    42  
11.7 Governing Law
    42  
11.8 Consent to Jurisdiction
    43  
11.9 Remedies; Specific Performance
    43  
11.10 Non-Recourse
    43  
11.11 Waiver of Jury Trial
    43  
11.12 Amendments
    44  
11.13 Interpretation
    44  
11.14 Mutual Drafting
    44  
11.15 Severability
    44  
11.16 Counterparts
    44  

 



--------------------------------------------------------------------------------



 



DEFINED TERMS USED IN TERMS AND CONDITIONS

              Page  
Acquired Common Stock
    1  
Agency
    15  
Aggregate Purchase Price
    2  
Bank Holding Company Act
    2  
Bank Regulatory Agency
    14  
Business Day
    1  
CBCA
    23  
Closing Date
    1  
Code
    11  
Company
    1  
Company 10-K
    7  
Company Benefit Plans
    13  
Company Financial Statements
    8  
Company Material Adverse Effect
    3  
Company Reports
    7  
Company Significant Agreement
    17  
Company Subsidiaries
    6  
Company Subsidiary
    6  
Environmental Law
    12  
ERISA
    13  
Exchange Act
    7  
FDIC
    6  
FDIC Consent Order
    9  
Federal Reserve
    6  
Federal Reserve Agreement
    10  
FirstBank
    3  
GAAP
    3  
Governmental Entity
    5  
HSR Act
    6  
Indemnitee
    36  
Information
    24  
Insurer
    15  
Intellectual Property
    18  
Intellectual Property Rights
    18  
Interim Financials
    8  
Investment Company Act
    2  
Investor Agreements
    4  
Investor Presentation
    19  
Investors
    1  
Investor’s Subscription Agreement
    1  
IT Assets
    18  
Loan
    16  
Loan Investor
    15  
Majority Investors
    25  
March 10-Q
    7  
Material Adverse Change
    9  
Materially Burdensome Regulatory Condition
    23  
NYSE
    4  
OCFI
    6  
OCFI Order
    9  

 



--------------------------------------------------------------------------------



 



              Page  
OFAC
    15  
Other Investors
    4  
Per Share Price
    1  
Previously Disclosed
    3  
Principal Investment Agreements
    1  
Principal Investors
    1  
Registrable Securities
    33  
Ruling
    29  
SEC
    3  
Securities Act
    2  
Series G Preferred Stock
    5  
Shelf Registration Statement
    32  
Subscription Agreements
    1  
Tax Return
    12  
Taxes
    11  
THL Investors
    1  
Transfer Agent
    2  
Unlawful Gains
    16  
Unrelated Potential Investor
    21  

- 8 -



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
     The following are the terms and conditions on which the Investor (as
defined on the first page of the Subscription Agreement of which these Terms and
Conditions are a part (the “Investor’s Subscription Agreement”)) agrees to
purchase for $3.50 per share (the “Per Share Price”), the shares of Common Stock
(as defined on the first page of the Investor’s Subscription Agreement) shown on
the signature page of the Investor’s Subscription Agreement as “Number of
Shares, or Percentage of Common Stock to be Outstanding, Being Acquired” (the
shares being purchased by the Investor being the “Acquired Common Stock”), par
value $0.10 per share, of First BanCorp (the “Company”), a Puerto Rico chartered
financial holding company (except that, unless the Investor has stated on the
signature page of the Investor’s Subscription Agreement or has otherwise
acknowledged in writing that it expects to acquire more than 9.9% of the shares
of Common Stock that will be outstanding after the Closing (defined below) and
after conversion of the Series G Preferred Stock (defined below) into Common
Stock, if the number of shares shown on the signature page of the Investor’s
Subscription Agreement would constitute more than 9.9% of the shares of Common
Stock that will be outstanding after the Closing and after conversion of the
Series G Preferred Stock into Common Stock, the number of shares of Common Stock
the Investor will purchase will be the number that will constitute 9.9% of the
shares of Common Stock that will be outstanding after the Closing and after
conversion of the Series G Preferred Stock into Common Stock). The purchases of
Common Stock by investors who sign other subscription agreements (together with
the Investor’s Subscription Agreement, the “Subscription Agreements”) are part
of an equity financing by the Company that includes sales of Common Stock for
$3.50 per share to additional investors pursuant to an Investment Agreement
dated as of May 26, 2011 between the Company and investors advised by Thomas H.
Lee Partners L.P. (the “THL Investors”), and Investment Agreements with other
major investors, as they may be amended from time to time, (the “Principal
Investment Agreements) (the THL Investors and any other investors who execute
Principal Investment Agreements together being the “Principal Investors,” and
the Principal Investors together with the investors who sign Subscription
Agreements being the “Investors”).
ARTICLE 1
THE CLOSING TRANSACTIONS
     1.1 Closing. Subject to the satisfaction or waiver of the conditions set
forth in the Investor’s Subscription Agreement (including these Terms and
Conditions), the closing of the sale of Acquired Common Stock described in the
preamble to these Terms and Conditions will take place at the offices of K&L
Gates, LLP, 599 Lexington Avenue, New York, NY 10019, or by electronic exchange
of documents and signature pages, on the day (the “Closing Date”) that is the
second Business Day after the day on which all the conditions in Article 4
(other than conditions that by their terms cannot be fulfilled until the Closing
Date, but subject to the satisfaction or waiver of such conditions) are
satisfied, or at such other place and time as is agreed upon by the parties. As
used in the Investor’s Subscription Agreement, the term “Business Day” means a
day that is not a Saturday, a Sunday or a day on which banks in New York City or
in San Juan, Puerto Rico generally are required or permitted not to be open for
banking business.
     1.2 Actions on the Closing Date.

 



--------------------------------------------------------------------------------



 



          (a) Unless the Investor is an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”) that
is not permitted to pay for securities until it has possession of the
securities, not later than 11:00 a.m., New York City time, on the Closing Date,
the Investor will transmit to the account of the Company specified as provided
in the Instructions to the Investor’s Subscription Agreement, immediately
available funds equal to the full amount of the purchase price for the Acquired
Common Stock to be purchased by the Investor in accordance with the Investor’s
Subscription Agreement (the “Aggregate Purchase Price””). Upon receipt by the
Company of confirmation that such funds have been received, the Company will
instruct The Bank of New York Mellon Shareholder Services (or its successor), as
transfer agent (the “Transfer Agent”), to issue the Acquired Common Stock to the
Investor through book entry transfer to an account at The Depositary Trust
Company or another account specified by the Investor.
          (b) If the Investor is an investment company registered under the
Investment Company Act that is not permitted to pay for securities until it has
possession of the securities, at the earliest time the Company instructs the
Transfer Agent to issue Common Stock to any Investor, the Company will instruct
The Transfer Agent to issue the Acquired Common Stock to the Investor through
book entry transfer to an account at The Depositary Trust Company or another
account specified by the Investor. As soon as the Investor receives confirmation
that the Acquired Common Stock has been issued for its account, the Investor
will transmit to the account of the Company specified as provided in the
Instructions to the Investor’s Subscription Agreement, immediately available
funds equal to the full amount of the purchase price for the Acquired Common
Stock being purchased by the Investor in accordance with the Investor’s
Subscription Agreement.
          (c) The Company may notify the depositary that holds the Acquired
Common Stock to note on its records that the Acquired Common Stock (a) has been
issued without registration under the Securities Act of 1933, as amended (the
“Securities Act”), and may not be sold or transferred other than in a
transaction that is registered under the Securities Act or is exempt from the
registration requirements of the Securities Act (which notation will be
withdrawn at the request of the Investor at any time after (i) a registration
statement registering resales of the Acquired Common Stock under the Securities
Act has become effective, (ii) with regard to particular shares, when those
shares are sold or transferred in a transaction that under SEC Rule 144 causes
the shares no longer to be restricted shares, or (iii) under Rule 144, the
shares can be sold without limitation as to volume or manner of sale and without
a requirement that the Company be in compliance with the current public
information requirement of Rule 144(c)(1) (or Rule 144(i)(2), if applicable). On
the Closing Date, the Company will also deliver or cause to be delivered to each
Investor a receipt for the Aggregate Purchase Price paid by that Investor.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
     2.1 Representations and Warranties of the Company. The Company represents
and warrants to the Investor as follows:
          (a) Organization and Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Puerto Rico. The Company is duly registered as a financial
holding company under the U.S. Bank Holding Company Act of 1956, as amended (the
“Bank Holding Company Act”). Each of the Company and each Company Subsidiary,
including each Company Subsidiary that is a

- 2 -



--------------------------------------------------------------------------------



 



Significant Subsidiary (as that term is defined in Rule 1.02 of Securities and
Exchange Commission (“SEC”) Regulation S-X), including FirstBank Puerto Rico
(“FirstBank”), has all the corporate power and authority that is required to
enable it to conduct its business as it is being conducted at the date of the
Investor’s Subscription Agreement. The Company and each Company Subsidiary is
duly qualified to do business and is in good standing in every jurisdiction in
which qualification is required, except jurisdictions in which failure to
qualify would not have a Company Material Adverse Effect. The Company has
furnished to the Investor or has filed via “Edgar” with the SEC true, correct
and complete copies of the Company’s Articles of Incorporation and By-Laws, as
amended through the date of the Investor’s Subscription Agreement. For purposes
of the Investor’s Subscription Agreement, “Previously Disclosed” means
(i) information publicly disclosed by the Company in the Company Reports filed
by it with or furnished to the SEC and publicly available via the Edgar system
prior to the date of the Investor’s Subscription Agreement (excluding any risk
factor disclosures contained in such documents and any disclosure of risks
included in any forward-looking statements disclaimer or other statements that
are similarly non-specific or are predictive or forward-looking in nature), or
(ii) documents made available to Investors prior to the date of the Investor’s
Subscription Agreement either physically or in an electronic data room to which
Investors or their representatives were offered access and the information
contained in those documents.
          (b) “Company Material Adverse Effect.” As used in the Investor’s
Subscription Agreement, the term “Company Material Adverse Effect” means any
circumstance, change, effect, event or fact the effect of which, individually or
in the aggregate, (i) is, or would reasonably be expected to be, materially
adverse to the business, assets, liabilities, results of operations or financial
condition of the Company and its consolidated Company Subsidiaries taken as a
whole or (ii) prevents or materially delays or materially impairs the ability of
the Company to perform its obligations under the Investor’s Subscription
Agreement and to consummate the transactions contemplated thereby; provided,
however, that the term Company Material Adverse Effect will not include any
circumstance, change, effect, event or fact arising from (A) changes after the
date of the Investor’s Subscription Agreement in general business, economic or
market conditions in the United States or the Commonwealth of Puerto Rico
(including changes generally in prevailing interest rates, credit availability
and liquidity, currency exchange rates and price levels or trading volumes in
the United States or foreign securities or credit markets), or any outbreak or
escalation of hostilities, declared or undeclared acts of war or terrorism, in
each case generally affecting the industries in which the Company and the
Company Subsidiaries operate, (B) changes or proposed changes after the date of
the Investor’s Subscription Agreement in United States generally accepted
accounting principles (“GAAP”) or regulatory accounting requirements applicable
to the Company and the Company Subsidiaries (C) changes or proposed changes
after date of the Investor’s Subscription Agreement in securities or other laws
or regulations of general applicability, (D) changes in the market price or
trading volume of the Common Stock or any other equity, equity-related or debt
securities of the Company or the Company Subsidiaries (but not the underlying
reason or reasons for any such change), (E) the effects of actions or failures
to act by the Company or the Company Subsidiaries that are required by Investor
Agreements, or (F) failure by the Company or any of the Company Subsidiaries to
meet internal projections or forecasts with regard to results of operations or
financial condition (but not the underlying reason or reasons that the
projections or forecasts are not met); provided, however, that in the case of
clauses (A), (B) and (C), any circumstance, change, effect, event or fact shall
nevertheless be considered in determining whether a Company Material Adverse
Effect has occurred to the extent that such circumstance, change, effect, event
or fact, individually or in the aggregate, has, or would reasonably be expected
to have, a disproportionate, adverse impact on the business, assets, results of
operations or financial condition of the Company and its

- 3 -



--------------------------------------------------------------------------------



 



consolidated Company Subsidiaries taken as a whole relative to other
participants in the United States or in the Commonwealth of Puerto Rico in the
industries in which the Company and the Company Subsidiaries operate.
          (c) Authorization. The Company has all corporate power and authority
that is necessary to enable it to enter into the Investor’s Subscription
Agreement and the other Investor Agreements and to carry out the transactions
contemplated by the Investor’s Subscription Agreement and the other Investor
Agreements (defined below). All corporate actions necessary to authorize the
Company to enter into the Investor’s Subscription Agreement and the other
Investor Agreements and to carry out the transactions contemplated by them have
been taken, except that, if the rules of the New York Stock Exchange (“NYSE”)
require stockholder approval of the issuance of Common Stock to the Investor and
other investors, that approval has not yet been given. When the Investor’s
Subscription Agreement is accepted by the Company, assuming due execution by the
Investor, it will be a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms. The purchase of the Acquired
Common Stock contemplated by the Investor’s Subscription Agreement will not
constitute a Business Combination subject to Section B of Article Tenth of the
Company’s Articles of Incorporation and will not be subject to any statutory or
other provisions regarding business combinations with interested stockholders or
other anti-takeover provisions. The Company has not adopted a shareholder rights
plan or other plan intended to have adverse effects on persons who acquire
beneficial ownership of more than specified portions of the outstanding stock of
the Company or who obtain control of the Company.
          (d) NYSE Required Stockholder Approval. If the rules of the NYSE
require stockholder approval of the issuance of Common Stock to the Investors as
contemplated by the Investor’s Subscription Agreement, such stockholder approval
will require the affirmative vote of a majority of the votes cast, provided that
the total votes cast represent over 50% of all the outstanding Common Stock.
          (e) Other Investors and Aggregate Sale Price. The Company has entered
into, or intends to enter into, agreements (the Subscription Agreements and the
Principal Investment Agreements collectively being the “Investor Agreements”)
with investors other than the Investor (together with the Principal Investors,
the “Other Investors”) relating to purchases of Common Stock at the Per Share
Price. The Company is seeking to enter into Investor Agreements (including the
Investor’s Subscription Agreement) relating to sales of Common Stock with a
total aggregate sale price of at least $500 million and not more than (i)
$550 million, minus (ii) the purchase price of the shares that would be issuable
on exercise of rights expected to be issued in the Rights Offering, which Rights
Offering will not exceed $35 million in the aggregate. Copies of the Principal
Investment Agreements into which the Company has entered have been, or will be,
filed with, or furnished to, the SEC in Reports on Form 8-K within the time
required by the applicable SEC rules. The Subscription Agreements with Other
Investors are substantially identical in all material respects with the
Investor’s Subscription Agreement, except as to the number of shares to be
purchased and the Aggregate Purchase Price (but they are the same with regard to
the Per Share Purchase Price). The Company has no other agreements or
understandings (including, without limitation, side letters) with Other
Investors, except that the Company may have side letters that have been or will
be filed with the SEC or made available to the Investor with one or more Other
Investors each of which will be purchasing what will be after the Closing and
the issuance of Common Stock on conversion of the Company’s fixed rate
cumulative mandatorily convertible preferred stock, Series G (“Series G
Preferred Stock”), at least 3% of the Company’s outstanding Common Stock.

- 4 -



--------------------------------------------------------------------------------



 



          (f) No Conflict. Neither the execution, delivery and performance by
the Company of the Investor’s Subscription Agreement or of any or all of the
Investor Agreements with the Other Investors, nor the consummation of the
transactions contemplated by the Investor’s Subscription Agreement or by any or
all of the Investor Agreements with the Other Investors, will violate, conflict
with, result in a breach of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, (i) the
Articles of Incorporation or the By-Laws of the Company, (ii) any agreement or
instrument or obligation to which the Company or any of the Company Subsidiaries
is a party or by which any of them is bound or to which the Company or any of
the Company Subsidiaries or any of their assets or properties may be subject, or
(iii) any law, order, rule or regulation of any governmental or regulatory
authorities, agencies, courts, commissions or other entities, whether federal,
state, local or foreign and including such authorities of the Commonwealth of
Puerto Rico, the United States, the United States Virgin Islands, the British
Virgin Islands or any other nation, province, municipality or other political
subdivision thereof, or any or applicable self-regulatory organizations (each, a
“Governmental Entity”) having jurisdiction over the Company or any of the
Company Subsidiaries, except violations, breaches or defaults that would not
reasonably be expected to have a Company Material Adverse Effect.
          (g) Issuance of Acquired Common Stock. When the Company issues the
shares of Acquired Common Stock under the Investor’s Subscription Agreement,
such shares will be duly authorized, validly issued and non-assessable
outstanding shares of Common Stock. The sale of Common Stock as contemplated by
the Investor’s Subscription Agreement and the Investor Agreements with the Other
Investors will not give any other person preemptive rights or other rights to
acquire shares of the Company of any class or series. When shares of Acquired
Common Stock are sold to the Investor on the Closing Date as contemplated by the
Investor’s Subscription Agreement, the Investor will own such shares free and
clear of any liens, encumbrances or claims of any other persons, other than
liens imposed because of acts of the Investor and restrictions on transfer
imposed by applicable securities or banking laws.
          (h) Capitalization. The only authorized stock of the Company is
2,000,000,000 shares of Common Stock and 50,000,000 shares of preferred stock.
At the date of the Investor’s Subscription Agreement, the only outstanding stock
is not more than 21,350,000 shares of Common Stock, 2,522,000 shares of Series A
through E preferred stock (with a liquidation preference of $25 per share) and
424,174 shares of Series G preferred stock (with a liquidation preference of
$1,000 per share). In the event the Company enters into Investor Agreements
(including the Investor’s Subscription Agreement) with total aggregate sale
proceeds of between $500 million and $515 million ($550 million minus the
expected $35 million purchase price of the shares that would be issuable on
exercise of rights expected to be issued in the Rights Offering), such Investor
Agreements will require the Company to issue no less than 142,857,142 shares of
Common Stock and no more than 147,142,858 shares of Common Stock. The only
options, warrants, exchangeable securities or other agreements which require, or
which, upon the passage of time, the payment of money or the occurrence of any
other event, may require the Company to issue any stock of any class or series
are (i) options, warrants and employee equity grants that may entitle the
holders to purchase a total of up to 132,000 shares of Common Stock (subject to
adjustment as a result of various occurrences, including the transactions
contemplated by the Investor’s Subscription Agreement and the other Investor
Agreements), (ii) the conversion provisions of the Series G Preferred Stock,
which, among other things, give the holders the right to convert the Series G
Preferred Stock into a total of approximately 29,246,000 shares of Common Stock
(which as a result of the sales of Common Stock contemplated by the Investor’s
Subscription Agreement and the other Investor Agreements, will become between
32,916,087 shares and 32,931,770 shares) plus any shares

- 5 -



--------------------------------------------------------------------------------



 



that may be issued in lieu of cash dividends, (iii) a warrant entitling the
United States Department of the Treasury to purchase 389,483 shares of Common
Stock (subject to adjustment as a result of various occurrences, including the
transactions contemplated by the Investor’s Subscription Agreement and the other
Investor Agreements, which will increase the number of shares issuable on
exercise of that warrant to 1,210,513 shares) and (iv) the rights of Investors
under Investor Agreements. In addition, the Company has 251,185 shares of Common
Stock reserved for issuance under Company Benefit Plans or for other purposes
and the Company expects to issue to the holders of its Common Stock as of a day
prior to the Closing Date rights that will entitle them to purchase Common Stock
at the Per Share Price for a total of up to $35 million. The Company has
Previously Disclosed true, correct and complete copies of all instruments and
agreements that govern the terms and conditions of those securities, including
all certificates of designation, warrant agreements and other agreements, as
amended through the date of the Investor’s Subscription Agreement.
          (i) Consents and Approvals. Neither the execution and delivery of the
Investor’s Subscription Agreement by the Company, nor the completion by the
Company of the transactions that are the subject of the Investor’s Subscription
Agreement, requires the consent of, approval by, or a filing or notification by
the Company with, any Governmental Entity, other than (i) filings with the SEC
reporting the signing of Investor Agreements or the consummation of the
transactions contemplated thereby; (ii) approval of, or non-objection by, the
Board of Governors of the Federal Reserve System (the “Federal Reserve ”) of any
notice filed by the Investor pursuant to the Change in Bank Control Act of 1978,
as amended; (iii) any filings or notifications that may be required to be made
with or given to the Federal Deposit Insurance Company (the “FDIC”), the Office
of the Commissioner of Financial Institutions of the Commonwealth of Puerto Rico
(the “OCFI”) and other banking or insurance regulatory agencies; (iv) filing
with NYSE in order to list the shares of Acquired Common Stock as contemplated
by Section 4.2(f) and (v) securities or blue sky laws of the various states.
Assuming the Investor’s representations and warranties in Section 2.2(h) are
correct, the transactions that are contemplated by the Investor’s Subscription
Agreement qualify for an exemption from the reporting or waiting period
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the
“HSR Act”) under Section 7A(c) of the HSR Act.
          (j) FirstBank. The Company owns all the outstanding shares of
FirstBank. FirstBank is a commercial bank duly organized and validly existing
under the laws of the Commonwealth of Puerto Rico and is duly licensed by the
OCFI. The deposits of FirstBank are insured by the FDIC to the fullest extent
permitted in the Federal Deposit Insurance Act and the rules and regulations of
the FDIC thereunder, and all premiums and assessments required to be paid in
connection therewith have been paid when due.
          (k) Subsidiaries. The Company has Previously Disclosed a true, correct
and complete list of all of its subsidiaries (as the term “subsidiary” is
defined for purposes of the Bank Holding Company Act) as of the date of the
Investor’s Subscription Agreement (individually, a “Company Subsidiary” and,
collectively, the “Company Subsidiaries”). Each Company Subsidiary (including
FirstBank) has been duly organized and is validly existing and, to the extent
the concept is applicable, in good standing under the laws of the jurisdiction
in which it was formed. All the Company’s shares of stock or other equity
interests in each of the Company Subsidiaries, whether directly or indirectly
owned, have been duly authorized and validly issued and, with regard to stock of
corporations or other equity interests in limited liability entities, are fully
paid and non-assessable and are not subject to any preemptive rights and are
free and clear of any lien, adverse right or claim, charge, option, pledge,
covenant, title defect, security interest or other encumbrance of any kind, with
no personal liability attaching to the

- 6 -



--------------------------------------------------------------------------------



 



ownership thereof, except liens, adverse rights or claims, charges, options,
pledges, covenants, title defects, security interests or encumbrances on the
Company’s equity interests in Company Subsidiaries other than FirstBank that do
not affect the Company’s control over those Company Subsidiaries and, in the
aggregate, would not reasonably be expected to be materially adverse to the
Company and the Company Subsidiaries taken as a whole. Neither the Company nor
any of the Company Subsidiaries has issued any options, warrants, scrips,
pre-emptive rights, rights to subscribe, gross-up rights, calls, commitments or
convertible or exchangeable securities, or is a party to any other agreements,
which require, or upon the passage of time, the payment of money or the
occurrence of any other event may require, the Company or any Company Subsidiary
to issue or transfer any shares of or other equity interests in a Company
Subsidiary, and there are no registration rights or covenants or transfer or
voting restrictions with respect to any shares of or other equity interests in
any of the Company Subsidiaries.
          (l) Company Reports. Since January 1, 2008, the Company and the
Company Subsidiaries have filed all reports, proxy statements and other
documents required to have been filed with the SEC (the “Company Reports”),
including under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and have paid all material fees and assessments due and payable in
connection therewith. When they were filed, the Company Reports complied in all
material respects with the applicable rules, regulations and forms promulgated
by the SEC, and none of the Company Reports, when filed, contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements made in it, in light of the circumstances under
which they were made, not misleading. Without limiting the generality of what is
said in the preceding sentence, the Company’s Annual Report on Form 10-K for the
year ended December 31, 2010 (the “Company 10-K”) and its Quarterly Report on
Form 10-Q for the quarterly period ended March 31, 2011 (the “March 10-Q”) which
were filed with the SEC, including any documents incorporated by reference in
them, each complied in all material respects with the requirements of the form
on which it was filed and, when it was filed, did not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made in it, in light of the circumstances under which
they were made, not misleading. As of the date of the Investor’s Subscription
Agreement, there are no outstanding comments from the SEC with respect to any
Company Report other than oral inquiries regarding the accounting for and
presentation in the consolidated financial statements and disclosures made in
those consolidated financial statements regarding the February 2011 sale of
loans from FirstBank to a joint venture majority owned by PRLP Ventures LLC. No
executive officer of the Company has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.
          (m) Controls and Procedures. The records, systems, controls, data and
information of the Company and the Company Subsidiaries are recorded, stored,
maintained and operated under means (including any electronic, mechanical or
photographic process, whether computerized or not) that are under the exclusive
ownership and direct control of the Company, the Company Subsidiaries or their
accountants (including all means of access thereto and therefrom), except for
any nonexclusive ownership and nondirect control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below. The Company (i) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) under the
Exchange Act) to ensure that material information relating to the Company,
including its consolidated Company Subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, and (ii) has disclosed, based on its most recent
evaluation prior to the date of the Investor’s Subscription Agreement, to the
Company’s outside

- 7 -



--------------------------------------------------------------------------------



 



auditors and the audit committee of the Board of Directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as defined in Rule 13a-15(f) under the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information, and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting. As of the date of the Investor’s Subscription Agreement, no
officer of the Company has knowledge of any reason that its outside auditors and
its chief executive officer and chief financial officer will not be able to give
the certifications and attestations required pursuant to the rules and
regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002,
without qualification, when next due. Since December 31, 2008, (A) neither the
Company nor any of the Company Subsidiaries nor, to the knowledge of the
Company, any director, officer, employee, auditor, accountant or representative
of the Company or any of the Company Subsidiaries, has received or otherwise had
or obtained knowledge of any material complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any of the Company
Subsidiaries or their respective internal accounting controls, including any
material complaint, allegation, assertion or claim that the Company or any of
the Company Subsidiaries has engaged in questionable accounting or auditing
practices, and (B) no attorney representing the Company or any of the Company
Subsidiaries, whether or not employed by the Company or any of the Company
Subsidiaries, has reported under Part 205 of the SEC Rules (17 CFR §205.1,
et.seq.) evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors or any committee
thereof or to any director or officer of the Company. The management of the
Company has, at least since January 1, 2006, performed the evaluation of the
effectiveness, as of the end of each fiscal year, of the Company’s internal
control over financial reporting required by SEC Rule 13a-15(c). The evaluation
as of December 31, 2010 did not disclose any material weaknesses.
          (n) Financial Statements. Each of the consolidated balance sheets of
the Company and the Company Subsidiaries and the related consolidated statements
of income, stockholders’ equity and cash flows, together with the notes thereto,
included in the Company 10-K, and the unaudited consolidated balance sheets of
the Company and the Company Subsidiaries as of March 31, 2011 and the related
consolidated statements of income, stockholders’ equity and cash flows for the
period ending March 31, 2011, together with the notes thereto, included in the
March 10-Q, (the “Interim Financials” and, collectively, the “Company Financial
Statements”), (i) have been prepared from, and are in accordance with, the books
and records of the Company and the Company Subsidiaries, (ii) complied as to
form, as of their respective filing dates, in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, (iii) have been prepared in accordance with
GAAP applied on a consistent basis and (iv) present fairly in conformity with
GAAP in all material respects the consolidated financial position of the Company
and the Company Subsidiaries at the dates and the consolidated results of
operations, changes in stockholders’ equity and cash flows of the Company and
the Company Subsidiaries for the periods stated therein (subject to the absence
of notes and year-end audit adjustments in the case of the Interim Financials).
          (o) Absence of Undisclosed Liabilities. Neither the Company nor any of
the Company Subsidiaries has any liabilities, contingent or otherwise, that
would be required to be reflected on, or disclosed in notes to, consolidated
financial statements of the Company and the Company Subsidiaries prepared in
accordance with GAAP, other than (i) liabilities reflected on the consolidated
balance sheet of the Company and the Company Subsidiaries at March 31,

- 8 -



--------------------------------------------------------------------------------



 



2011 included in the March 10-Q, (ii) liabilities disclosed in the notes to the
financial statements in the Company 10-K or the March 10-Q, (iii) liabilities
that, because they were not material, were not required by GAAP to have been
reflected on the consolidated balance sheet of the Company and the Company
Subsidiaries at March 31, 2011 or disclosed in the notes to the financial
statements included in the Company 10-K or the March 10-Q, (iv) contingent
obligations and contingent liabilities disclosed in the management’s discussion
and analysis of financial condition and results of operations included in the
Company 10-K or the March 10-Q, (v) contingent liabilities not required by GAAP
to be reflected in, or described in notes to, the Company’s financial statements
and not required by applicable SEC rules to be described in the management’s
discussion and analysis of financial condition and results of operations
included in the Company 10-K or the March 10-Q or (vi) liabilities arising in
the ordinary course of the conduct by the Company and the Company Subsidiaries
of their respective businesses since March 31, 2011.
          (p) Absence of Certain Changes. Since December 31, 2010, (i) the
Company and the Company Subsidiaries, including FirstBank, have conducted their
businesses in the ordinary course and in the same manner in which they were
being conducted during the period immediately prior to December 31, 2010,
(ii) there has not been a Material Adverse Change in the financial condition,
results of operations, business or prospects of the Company and the Company
Subsidiaries taken as a whole and (iii) nothing has occurred that has had or is
likely to have a Company Material Adverse Effect. A “Material Adverse Change”
(x) in the financial condition of the Company and the Company Subsidiaries will
occur between two dates if between those dates there is a material reduction of
the Company’s and the Company Subsidiaries’ consolidated working capital, net
worth or tangible net worth, a material increase in their consolidated current
liabilities (other than due to the conduct of business in the ordinary course)
or a material increase in their consolidated total liabilities (other than due
to the conduct of business in the ordinary course), and (y) in the results of
operations of the Company and the Company Subsidiaries during a period will
occur if that period consists of one or more full fiscal quarters and during
that period there is a material reduction in its and its subsidiaries’
consolidated total revenues, net income before income taxes, net income, or
earnings before interest, taxes, depreciation and amortization compared both
with the same period of the preceding fiscal year and with the immediately
preceding period of the same number of fiscal quarters. However, a change due
wholly or primarily to any of the conditions or occurrences referred to in
clauses (A) through (F) of Section 2.1(b) is not a Material Adverse Change
(which clauses shall be read to incorporate the proviso applicable to clauses
(A) through (C) in Section 2.1(b)).
          (q) Compliance with FDIC Order, OCFI Order and Federal Reserve
Agreement. The capital of the Company and of FirstBank, supplemented by proceeds
totaling at least $500 million of the sales of Common Stock under this and other
Investor Agreements and the conversion of the Series G Preferred Stock into
Common Stock, will be sufficient to meet any applicable minimum capital
requirement imposed by statute, regulation or Governmental Entity, including any
requirements as to the capitalization of FirstBank contained in or arising out
of the consent order dated June 3, 2010 issued by the FDIC (the “FDIC Consent
Order”) and the simultaneous order issued by the OCFI requiring compliance with
the FDIC Consent Order (the “OCFI Order”) or as to the capitalization of the
Company contained in or arising out of the agreement dated June 4, 2010 between
the Company and the Federal Reserve Bank of New York (the “Federal Reserve
Agreement”) and any capital plan approved in connection therewith and in effect.

- 9 -



--------------------------------------------------------------------------------



 



          (r) Compliance with Laws. Each of the Company, FirstBank, and each of
the other Company Subsidiaries has at all times complied, and currently is
complying, with, and the condition and use of its assets and properties has not
violated or infringed and does not currently violate or infringe in any material
respects, any applicable United States domestic, federal, state or local, any
applicable Commonwealth of Puerto Rico, or any applicable foreign, laws,
regulations, rules, judgments, injunctions and decrees, including, to the extent
they are applicable to the Company or Company Subsidiaries, the Troubled Asset
Relief Program, the Emergency Economic Stabilization Act of 2008, the
Sarbanes-Oxley Act of 2002, the Equal Credit Opportunity Act, the Fair Housing
Act, the Community Reinvestment Act, the Home Mortgage Disclosure Act, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001, all other applicable
fair lending laws or other laws relating to discrimination and the Bank Secrecy
Act, except to the extent of failures to comply, violations or infringements
that would not reasonably be expected to result in actions against the Company
or Company Subsidiaries that would, in the aggregate, interfere in a material
respect with the businesses of the Company and the Company Subsidiaries or
result in monetary penalties against the Company or Company Subsidiaries that
would be material to the Company and the Company Subsidiaries taken as a whole.
Insofar as any officer of the Company is aware, none of the Company or any of
the Company Subsidiaries is under investigation with respect to, or has been
threatened to be charged with or given notice of any material violation of, any
such laws, regulations, rules, judgments, injunctions or decrees. FirstBank is
the only Company Subsidiary that is subject to the Community Reinvestment Act.
FirstBank has a Community Reinvestment Act rating of “satisfactory” or better.
          (s) Licenses and Permits. The Company and the Company Subsidiaries
have all material licenses and permits from Governmental Entities that are
required at the date of the Investor’s Subscription Agreement to enable them to
conduct their businesses as they currently are being conducted. To the knowledge
of the Company, no suspension or cancellation of any such licenses or permits is
pending or threatened.
          (t) Litigation. Neither the Company nor any of the Company
Subsidiaries is a party to (i) any legal proceeding that the Company would be
required to disclose under Item 103 of SEC Regulation S-K in a filing at the
date of the Investor’s Subscription Agreement or the Closing Date to which that
Item applies, other than legal proceedings disclosed in the Company 10-K or the
March 10-Q, or in a report on Form 8-K filed with the SEC since December 31,
2010, or (ii) any suit or governmental proceeding that seeks to prevent the
Company from completing the transactions that are the subject of the Investor’s
Subscription Agreement or any of the other Investor Agreements, nor, to the best
of the knowledge of any officer of the Company, has any suit or governmental
proceeding which seeks to prevent the Company from completing the transactions
that are the subject of the Investor’s Subscription Agreement or any of the
other Investor Agreements been threatened.
          (u) Tax Matters. Each of the Company and the Company Subsidiaries has
timely filed when due (taking account of timely filed extensions) all Tax
Returns which it has been required to file and has timely paid or has timely
withheld and remitted all Taxes shown on any Tax Return. All such Tax Returns
are true, correct and complete in all material respects and accurately reflect
in all material respects all Taxes required to have been paid, except to the
extent of items that may be disputed by applicable taxing authorities but for
which there is substantial authority to support the position taken by the
Company or the Company Subsidiary and which have been adequately reserved
against in accordance with GAAP on the consolidated balance sheet at
December 31, 2010 included in the Company 10-K. No Tax lien

- 10 -



--------------------------------------------------------------------------------



 



has been filed by any taxing authority against the Company or any of the Company
Subsidiaries or any of their assets, other than properties acquired through
foreclosure or similar processes and held for sale. Except as Previously
Disclosed, no Federal, Commonwealth, United States Virgin Islands, foreign,
state or local audits or other administrative proceedings or court proceedings
in any jurisdiction with regard to Taxes are currently pending or threatened
with regard to the Company or any of its the Company Subsidiaries. Neither the
Company nor any of the Company Subsidiaries (i) is a party to any agreement
providing for the allocation or sharing of Taxes, (ii) has participated in or
cooperated with an international boycott as that term is used in Section 999 of
the Internal Revenue Code of 1986, as amended (the “Code”), or (iii) is liable
as a transferee, a successor or otherwise for any Tax incurred by any other
person. There is no material intercompany income or gain which may in the future
become taxable to the Company, whether on disposition of particular assets or
Company Subsidiaries or otherwise. Except as Previously Disclosed, no Tax Return
of the Company or any of the Company Subsidiaries is the subject of an audit by
any taxing authority (including any state or local taxing authority) in the
Commonwealth of Puerto Rico, the United States, the United States Virgin Islands
or any other nation. All deficiencies asserted or assessments made as a result
of any Tax audits that are not being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established have been
paid in full. At least since January 1, 2006, no claim has been made by an
authority in a jurisdiction where the Company or any of the Company Subsidiaries
does not file a Tax Return that the Company or any of the Company Subsidiaries
is or may be subject to taxation by that jurisdiction. Except as Previously
Disclosed, neither the Company nor any Company Subsidiary (i) has waived any
statute of limitations with respect to Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency, in each case, that is still in
effect, or has pending a request for any such extension or waiver or (ii) has or
has ever had a permanent establishment in any country other than the country of
its organization, or is or has ever been subject to Tax in a jurisdiction
outside the country of its organization. The Company is not a “controlled
foreign corporation” within the meaning of Section 957 of the Code, nor will it
become a “controlled foreign corporation” as a result of the transactions
contemplated by the Investor’s Subscription Agreement. Neither the Company nor
any of the Company Subsidiaries is (i) a passive foreign investment company
within the meaning of Section 1297 of the Code or (ii) a shareholder, directly
or indirectly, in such a passive foreign investment company. There are no
current limitations on the utilization by the Company or any of the Company
Subsidiaries of its respective net operating loss carryforwards under any
applicable Tax law, including Section 382 of the Code (or any similar provision
of state, local or non-U.S. law). The transactions described herein occurring on
the Closing Date and any other transactions contemplated by the Investor’s
Subscription Agreement and the other Investor Agreements will not result in a
limitation on the utilization of the Company’s or FirstBank’s net operating loss
carryforwards under any applicable provision of Puerto Rico income Tax law. The
net operating loss carryforward of FirstBank as of December 31, 2010 as a result
of losses that have been or will be reflected on FirstBank’s Puerto Rico income
tax returns (at least some of which are or will be subject to audit) will be at
least $550,000,000. For the purposes of the Investor’s Subscription Agreement,
the term “Taxes” means (1) all Commonwealth of Puerto Rico, U.S. Virgin Islands,
British Virgin Islands, U.S. federal, state, local, foreign or other taxes of
any kind (together with any and all interest, penalties, additions to tax and
additional amounts imposed with respect thereto) imposed by any Governmental
Entity, including taxes on or with respect to income, franchise, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, unemployment, social security, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added,
(2) liability for the payment of any amounts of the type described in clause
(1) as a result of being or having been a member of an affiliated, consolidated,
combined or unitary group, and (3) liability for the payment of any amounts as a

- 11 -



--------------------------------------------------------------------------------



 



result of being party to any tax sharing agreement or as a result of any express
or implied obligation to indemnify any other person with respect to the payment
of amounts of the type described in clause (1) or (2). For the purposes of the
Investor’s Subscription Agreement, the term “Tax Return” means any and all
returns and reports (including elections, declarations, disclosures, schedules,
estimates and information returns and any amendments thereto) supplied or
required to be supplied to any Governmental Entity in connection with Taxes.
          (v) Environmental Matters. Except as would not reasonably be expected,
in aggregate, to have a Company Material Adverse Effect, (i) the Company and the
Company Subsidiaries have all environmental permits which are necessary to
enable them to conduct their businesses as they are being conducted on the date
of the Investor’s Subscription Agreement without violating any Environmental
Laws, (ii) neither the Company nor any of the Company Subsidiaries has received
any notice of material noncompliance or material liability under any
Environmental Law, (iii) neither the Company nor any of the Company Subsidiaries
has performed any acts, including, but not limited to, releasing, storing or
disposing of hazardous materials, there is no condition on any property owned or
leased by the Company or a Company Subsidiary, and there was no condition on any
property formerly owned or leased by the Company or a Company Subsidiary while
the Company or a Company Subsidiary owned or leased that property, that could
result in liability by the Company or a Company Subsidiary under any
Environmental Law and (iv) neither the Company nor any of the Company
Subsidiaries is subject to any order of any Governmental Entity requiring the
Company or any of the Company Subsidiaries to take, or refrain from taking, any
actions in order to comply with any Environmental Law and no action or
proceeding seeking such an order is pending or, insofar as any officer of the
Company or any of the Company Subsidiaries is aware, threatened against the
Company or any of the Company Subsidiaries. As used in the Investor’s
Subscription Agreement, the term “Environmental Law” means any United States,
Puerto Rico or other national, state or local law, rule, regulation, guideline
or other legally enforceable requirement of a Governmental Entity relating to
protection of the environment or to environmental conditions which affect human
health or safety.
          (w) Labor Matters. No employees of the Company or Company Subsidiaries
are represented by any labor union nor are there any collective bargaining
agreements otherwise in effect. There is no pending demand by any union or
employee group to be recognized or certified as the bargaining representative
for any of the Company’s or the Company Subsidiaries’ employees, and there are
no proceedings seeking recognition or certification of that type pending before
the National Labor Relations Board or any other Governmental Entity in the
United States, Puerto Rico or elsewhere.
          (x) Company Benefit Plans.
      (i) The Company has Previously Disclosed all benefit plans, agreements,
commitments, practices or arrangements of any type maintained or sponsored by
the Company or any Company Subsidiary for its current and former employees,
directors and consultants and the compensation paid to all its directors, to its
Chief Executive Officer, its Chief Financial Officer, and its three most highly
compensated officers other than its Chief Executive Officer and its Chief
Financial Officer who were serving as officers at December 31, 2010. “Company
Benefit Plans” means all benefit and compensation plans, agreements,
commitments, practices or arrangements of any type maintained or sponsored by
the Company or any Company Subsidiary for its current and former employees,
directors and individual consultants.

- 12 -



--------------------------------------------------------------------------------



 



     (ii) Except as would not reasonably be expected to result in a liability
that would be material to the Company and the Company Subsidiaries taken as a
whole, (i) each Company Benefit Plan that is required to be registered with, or
approved by, a Governmental Entity in the Commonwealth of Puerto Rico, the
United States or any other jurisdiction has been so registered with or approved
by that Governmental Entity and (ii) each Company Benefit Plan has been
maintained in all material respects in accordance with its terms and any
applicable provisions of law (including, if applicable, the U.S. Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Code, the
Internal Revenue Code of New Puerto Rico, the Troubled Asset Relief Program and
the Emergency Economic Stabilization Act of 2008.
     (iii) No Company Benefit Plan is (x) a pension plan (of the type described
in Section 3(2) of ERISA) subject to statutory minimum funding requirements
under Title IV of ERISA, Section 412 of the Code, or similar law; (y) a
“multiemployer plan” (of the type described in Section 3(37) of ERISA), (z) a
“employee welfare plan” (of the type described in Section 3(1) of ERISA)
providing benefits, including death or medical benefits, beyond termination of
service or retirement other than coverage mandated by the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, or similar law, and at the sole
expense of the participant or the participant’s beneficiary. Neither the Company
nor any Company Subsidiary would reasonably be expected to have any liability
with respect to any plan described in (x), (y) or (z) of this subsection or
other wise as a result of any trade or business that is or during the past six
years has been treated as a single employer with the Company or any Company
Subsidiary under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)
of ERISA.
     (iv) Neither the execution of the Investor Agreements nor the consummation
of the transactions contemplated by the Investor Agreements will give rise to a
change in control under, or result in the breach or violation of, or the
acceleration of any right under, or result in any additional rights, or the
triggering of any anti-dilution adjustment under an equity plan sponsored by the
Company or any of the Company Subsidiaries or an employment agreement or other
contract or agreement to which the Company or any of the Company Subsidiaries is
a party.
     (v) Neither the Company nor any of the Company Subsidiaries has a contract,
plan or commitment, whether legally binding or not, to create any additional
Company Benefit Plan or to modify any existing Company Benefit Plan in a manner
that would increase materially the expense of maintaining such Company Benefit
Plan above the level of the expense incurred therefore for the most recent
fiscal year.
         (y) Investment Company or Investment Adviser. Neither the Company nor
any of the Company Subsidiaries is required to be registered as an investment
company under the Investment Company Act of 1940, as amended, or to be
registered under the Investment Advisers Act of 1940, as amended.
         (z) Compliance with Banking Laws and Regulations. Neither the Company
nor any of the Company Subsidiaries (including FirstBank) (i) is subject to (or
has been advised that a Governmental Entity that regulates banking activities in
any location in which the Company or any Company Subsidiary conducts banking
activities (including the FDIC, the OCFI and the Federal Reserve) (each a “Bank
Regulatory Agency”) is considering issuing, initiating or ordering) any
cease-and-desist or similar order, or any enforcement action commenced, by any
Bank Regulatory Agency or (ii) is a party to any written agreement, consent
agreement or

- 13 -



--------------------------------------------------------------------------------



 



memorandum of understanding with, or any commitment letter or written
undertaking to, any Bank Regulatory Agency, and no resolution of the Board of
Directors of the Company or any of the Company Subsidiaries (including
FirstBank) is in effect that was adopted at the request of a Bank Regulatory
Agency that restricts in any material respect the conduct of its business or
that relates in a material manner to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business, other than the FDIC Consent Order, the OCFI Order, the
Federal Reserve Agreement and a confidential agreement dated September 28, 2010
with a Bank Regulatory Agency. The Company and each of the Company Subsidiaries
is in compliance in all material respects with all agreements, commitments and
undertakings it has made to a Governmental Entity that are currently in effect
(including the FDIC Consent Order, the OCFI Order and the Federal Reserve
Agreement) and neither the Company nor any of the Company Subsidiaries has
received any notice from any Bank Regulatory Agency indicating that either the
Company or any of the Company Subsidiaries is not in compliance in all material
respects with any such agreement, commitment or undertaking. Since January 1,
2008, the Company and its subsidiaries have filed all material reports,
registrations and statements, together with any required amendments thereto,
that they were required to file with the Bank Regulatory Agencies, including,
without limitation, all financial statements and financial information required
to be filed by them under the Federal Deposit Insurance Act and the Bank Holding
Company Act. As of their respective dates, such reports complied in all material
respects with all the rules and regulations promulgated by the applicable Bank
Regulatory Agencies.
          (aa) Compliance with Mortgage Laws and Sale of Mortgage Loans. The
Company and the Company Subsidiaries have complied in all material respects with
(i) all requirements of applicable laws and governmental regulations with
respect to the origination, purchase, sale, insuring or servicing of or filing
of claims in connection with mortgage loans, including all laws and governmental
regulations with respect to documentation in connection with the origination,
processing, underwriting (including credit approval), purchase and servicing of
mortgage loans, real estate settlement procedures, consumer protection, truth in
lending, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (ii) with regard to mortgage
loans any of them has sold to any Agency, any agreements with, or applicable
rules, regulations, guidelines or other requirements of, any Agency to which the
mortgage loans were sold, in each case, except failures to comply that would not
reasonably be expected, in aggregate, to have a Company Material Adverse Effect,
(iii) the responsibilities and obligations relating to mortgage loans set forth
in any agreement between the Company or any of the Company Subsidiaries and any
such Agency, Loan Investor or Insurer, and (iv) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan, in the case of this clause (iv) only, except as would not
cause a Company Material Adverse Effect. Neither the Company nor any of the
Company Subsidiaries has received a written claim from any Agency, Loan Investor
or Insurer to the effect that the Company or any of the Company Subsidiaries has
failed to comply in any material respect with applicable underwriting standards
or guidelines with respect to mortgage loans sold by the Company or any of the
Company Subsidiaries to an Agency or Loan Investor or with respect to any sale
of mortgage servicing rights, or a written notice from any Agency, Loan Investor
or Insurer restricting the activities (including commitment authority) of the
Company or any of the Company Subsidiaries or terminating or giving notice of
intent to terminate its relationship with the Company or any of the Company
Subsidiaries because of poor performance, poor loan quality or concern with
respect to the Company’s or any of the Company Subsidiaries’ compliance with
laws. For purposes of this Section 2.1(aa):

- 14 -



--------------------------------------------------------------------------------



 



     (i) “Agency” shall mean the Federal Housing Administration, the Federal
Home Loan Mortgage Corporation, the Federal National Mortgage Association, the
Government National Mortgage Association, or any other federal or state agency
with authority to (i) determine any investment, origination, lending or
servicing requirements with regard to mortgage loans originated, purchased or
serviced by the Company or any of the Company Subsidiaries or (ii) originate,
purchase, or service mortgage loans, or otherwise promote mortgage lending,
including, without limitation, state and local housing finance authorities;
     (ii) “Loan Investor ” shall mean any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of the Company Subsidiaries or a security backed by or
representing an interest in any such mortgage loan; and
     (iii) “Insurer ” shall mean a person who insures or guarantees for the
benefit of the mortgagee all or any portion of the risk of loss upon borrower
default on any of the mortgage loans originated, purchased or serviced by the
Company or any of the Company Subsidiaries, including the Federal Housing
Administration, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture and any private mortgage
insurer, and providers of hazard, title or other insurance with respect to such
mortgage loans or the related collateral.
          (bb) Risk Management. The Company and the Company Subsidiaries have in
place risk management policies and procedures sufficient in scope and operation
to provide reasonable protection against risks of the type and in amounts
reasonably expected to be incurred by entities that are similar to the Company
and the Company Subsidiaries in size and in the lines of business in which they
are engaged. All material derivative instruments entered into by the Company or
the Company Subsidiaries for their own accounts were entered into (i) in the
ordinary course of business only for the purposes of mitigating identified
risks, (ii) in accordance with prudent practices and in all material respects
with all applicable laws, rules, regulations and regulatory policies, and
(iii) with counterparties that, at the time, the Company or the applicable
Company Subsidiary believed to be financially responsible. Each such material
derivative instrument constitutes a valid and legally binding obligation of the
Company or one or more of the Company Subsidiaries, enforceable in accordance
with its terms and, to the knowledge of the Company, neither the Company nor any
of the Company Subsidiaries, nor any other party thereto, is in material breach
of or has materially defaulted under any such agreement or arrangement.
          (cc) Patriot Act, Office of Foreign Asset Controls; Anti-Money
Laundering. The operations of the Company and the Company Subsidiaries are being
conducted in compliance in all material respects with applicable financial
recordkeeping, reporting and other requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the United and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, any applicable order or regulation issued by the Office
of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”), or
any other applicable anti-money laundering or anti-terrorist-financing statutes,
rules or regulations of any jurisdictions, and no action or proceeding by or
before any Governmental Entity alleging violations of anti-money laundering
statutes or anti-terrorist financing statutes by the Company or any of the
Company Subsidiaries is pending or, to the knowledge of the Company, threatened,
except, in each case, as would not reasonably be expected, in aggregate, to have
a Company Material Adverse Effect. None of the Company or any of the Company
Subsidiaries

- 15 -



--------------------------------------------------------------------------------



 



has, since December 31, 2008, nor to the knowledge of the Company has any other
person on behalf of the Company or any of the Company Subsidiaries that
qualifies as a “financial institution” under U.S. anti-money laundering laws,
knowingly acted, by itself or in conjunction with another, in any act in
connection with the concealment of any currency, securities or other proprietary
interest that is the result of a felony as defined in U.S. anti-money laundering
laws (“Unlawful Gains”), nor knowingly accepted, transported, stored, dealt in
or brokered any sale, purchase or any transaction of any other nature for
Unlawful Gains. Each of the Company and, to the extent it qualifies as a
“financial institution” under U.S. anti-money laundering laws, any of the
Company Subsidiaries has implemented in all material respects such anti-money
laundering mechanisms and kept and filed all material reports and other
necessary material documents as required by, and otherwise complied in all
material respects with, U.S. anti-money laundering laws and rules and
regulations thereunder. None of the Company or any of the Company Subsidiaries,
nor any of their respective directors, officers, agents, employees or any other
persons acting on their behalf, will knowingly directly or indirectly lend,
contribute or otherwise make available any proceeds of the sale of the Acquired
Common Stock to the Investor to any subsidiary, joint venture partner or other
person or entity for the purpose of financing the activities of any person
currently subject to U.S. sanctions administered by OFAC.
          (dd) Foreign Corrupt Practices Act. None of the Company or any of the
Company Subsidiaries, nor any of their respective directors, officers, agents,
employees or any other persons acting on their behalf (i) has violated the
Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1 et seq., as amended, or any
other similar applicable foreign, federal, or state legal requirement, including
making or providing, or causing to be made or provided, directly or indirectly,
any payment or thing of value to a foreign official, foreign political party,
candidate for office or any other person knowing that the person shall pay or
offer to pay the foreign official, party or candidate, for the purpose of
influencing a decision, inducing an official to violate their lawful duty,
securing any improper advantage, or inducing a foreign official to use his or
her influence to affect a governmental decision, (ii) has paid, accepted or
received any unlawful contributions, payments, expenditures or gifts, or
(iii) has violated or operated in noncompliance with any export restrictions,
anti-terrorism law or regulation, anti-boycott regulations or embargo
regulations.
          (ee) Insurance. The Company and each of the Company Subsidiaries is
presently insured, and during each of the past three calendar years (or during
such lesser period of time as the Company has owned such subsidiary) has been
insured, for reasonable amounts with financially sound and reputable insurance
companies against such risks as companies engaged in a similar business would,
in accordance with good business practice, customarily be insured.
          (ff) Core Deposits and Certificates of Deposits. As of the date
hereof, FirstBank has at least $3,475,000,000 in core deposits (including money
market, demand, checking, savings and transactional accounts and excluding
secured governmental deposits and certificates of deposits) and at least
$1,825,000,000 in certificates of deposits, excluding governmental and brokered
deposits.
          (gg) Loans to Affiliates; Loans to Directors and Officers. Neither the
Company nor any of the Company Subsidiaries is a party to any loan, loan
agreement, note or borrowing arrangement (including leases, credit enhancements,
commitments, guarantees and interest-bearing liabilities) (each, a “Loan”) with
any director or executive officer of the Company or any of the Company
Subsidiaries or shareholder of the Company that beneficially owns five percent
or more of the voting common stock of the Company. All Loans with any executive
officer of the

- 16 -



--------------------------------------------------------------------------------



 



Company or any of the Company Subsidiaries or shareholder of the Company are
made in compliance with the applicable requirements of the Federal Reserve
Board’s Regulation O.
          (hh) Compliance with Securities Laws. Neither the Company nor any
person acting on its behalf has taken any action (including, offering any
securities of the Company under circumstances which would require the
integration of such offering with the offering of any of the securities to be
issued pursuant to the Investor’s Subscription Agreement or any other Investor
Agreement for purposes of the Securities Act and the rules and regulations of
the SEC promulgated thereunder) which might subject the offering, issuance or
sale of any of the securities to be issued pursuant to the Investor’s
Subscription Agreement or any other Investor Agreement to the registration
requirements of the Securities Act or that would cause the sale of Common Stock
under this and the other Investor Agreements not to be eligible for the
exemption from the registration requirements of the Securities Act contained in
Section 4(2) of that Act.
          (ii) Commitments and Contracts. Each agreement to which the Company or
any Company Subsidiary is a party which is a “material contract” within the
meaning of Item 601(b)(10) of Regulation S-K (each, a “Company Significant
Agreement”) is valid and binding on the Company and the Company Subsidiaries, as
applicable, and, insofar as any officer of the Company is aware, is valid and
binding on the other party or parties to it, and is in full force and effect.
The Company and each of the Company Subsidiaries, as applicable, are in all
material respects in compliance with and have in all material respects performed
all obligations required to be performed by them to date under each Company
Significant Agreement. Neither the Company nor any of the Company Subsidiaries
knows of, or has received notice of, any material violation or default (or any
condition which with the passage of time or the giving of notice would cause
such a violation of or a default) by the Company or any Company Subsidiary under
any Company Significant Agreement. To the knowledge of the Company, as of the
date of the Investor’s Subscription Agreement, there are no material
transactions or series of related transactions, agreements, arrangements or
understandings, nor are there any currently proposed material transactions, or
series of related transactions between the Company or any Company Subsidiaries,
on the one hand, and the Company, any current or former director or executive
officer of the Company or any Company Subsidiaries or any person who
beneficially owns 5% or more of the Common Shares (or any of such person’s
immediate family members or affiliates) (other than Company Subsidiaries), on
the other hand.
          (jj) Properties and Leases. The Company and the Company Subsidiaries
have good and marketable title to all real properties and good title to all
other properties and assets owned by them (other than any assets the Company or
any of the Company Subsidiaries has repossessed), in each case, free from Liens
that would affect the value thereof or interfere with the use made or to be made
thereof by them in any material respect. The Company and the Company
Subsidiaries own or lease all properties that are necessary to their operations
as now conducted. All leases of real property and all other leases material to
the Company or any of the Company Subsidiaries pursuant to which the Company or
any such Company Subsidiary, as lessee, leases real or personal property are
valid and effective in accordance with their respective terms, and there is not,
under any such lease, any existing default by the Company or such Company
Subsidiary or any event which, with notice or lapse of time or both, would
constitute such a default except for such as would not reasonably be expected to
have a Company Material Adverse Effect.
          (kk) Intellectual Property Rights.

- 17 -



--------------------------------------------------------------------------------



 



     (i) The Company and the Company Subsidiaries own or possess adequate rights
or licenses to use all material intellectual property rights (“Intellectual
Property Rights”) necessary to conduct their business as conducted on the date
of the Investor’s Subscription Agreement and as presently contemplated to be
conducted in the future. To the knowledge of the Company, no product or service
of the Company or the Company Subsidiaries infringes the Intellectual Property
Rights of others. The Company and the Company Subsidiaries have not received
notice of any claim being made or brought, or, to the knowledge of the Company,
being threatened, against the Company or any of the Company Subsidiaries
(i) regarding their Intellectual Property Rights that are necessary to conduct
their business as conducted on the date of the Investor’s Subscription Agreement
and as presently contemplated to be conducted in the future, or (ii) that the
products or services of the Company or the Company Subsidiaries infringe the
Intellectual Property Rights of others. The computers, computer software,
firmware, middleware, servers, workstations, routers, hubs, switches, data
communications lines, and all other information technology equipment, and all
associated documentation used in the business of the Company and the Company
Subsidiaries (the “IT Assets”) operate and perform in all material respects in
accordance with their documentation and functional specifications and otherwise
as required in connection with the business. To the Company’s knowledge, no
person has gained unauthorized access to the IT Assets. The Company and the
Company Subsidiaries have implemented reasonable backup and disaster recovery
technology consistent with industry practices. The Company and the Company
Subsidiaries take reasonable measures, directly or indirectly, to ensure the
confidentiality, privacy and security of customer, employee and other
confidential information. The Company and the Company Subsidiaries have complied
with all internet domain name registration and other requirements of internet
domain registrars concerning internet domain names that are used in the
business. Without limiting the foregoing, the Company and the Company
Subsidiaries (A) own or have the valid right to use all the names that are
material to the conduct of their businesses or the maintenance of their customer
goodwill, including the name “FirstBank”, in all applicable jurisdictions, free
and clear of all Liens and (B) have not granted to any third party, by license
or otherwise, any right or interest in or to use any such name other than in
connection with relationships between those third parties and the Company or
Company Subsidiaries. No third party has asserted any rights in any geographic
area in which it competes with the Company or a Company Subsidiary to any name
that is material to the business of the Company or a Company Subsidiary with
which the third party competes.
     (ii) For the purposes of the Investor’s Subscription Agreement,
“Intellectual Property” shall mean trademarks, service marks, brand names,
certification marks, trade dress, domain names and other indications of origin,
the goodwill associated with the foregoing and registrations in any jurisdiction
of, and applications in any jurisdiction to register, the foregoing, including
any extension, modification or renewal of any such registration or application;
inventions, discoveries and ideas, whether patentable or not, in any
jurisdiction; patents, applications for patents (including divisions,
continuations, continuations in part and renewal applications), and any
renewals, extensions or reissues thereof, in any jurisdiction; nonpublic
information, know-how, trade secrets and confidential information and rights in
any jurisdiction to limit the use or disclosure thereof by any person; writings
and other works, whether copyrightable or not, in any jurisdiction; and
registrations or applications for registration of copyrights in any
jurisdiction, and any renewals or extensions thereof; and any similar
intellectual property or proprietary rights.

- 18 -



--------------------------------------------------------------------------------



 



          (ll) Disclosure. If the Investor did not, in the course of its
investigation regarding whether to purchase the Acquired Common Stock, receive
from the Company or its representatives any information about the Company other
than the Investor Presentation dated May 2011 (the “Investor Presentation”) and
did not access information posted on the internet that was made available to
prospective purchasers of Common Stock who requested access to that information,
when the Investor Presentation and the form of Subscription Agreement are
included in a filing with the SEC as required by Section 11.1, no information
the Investor has received from the Company or its representatives in connection
with the offer that resulted in the execution of this Investor Agreement will
constitute material non-public information about the Company. The Company
understands that the Investor or its subsidiaries may rely on the representation
in the preceding sentence in effecting transactions in securities of the
Company.
     2.2 Representations and Warranties of the Investor. The Investor, by
executing the Investor’s Subscription Agreement, represents and warrants to the
Company as follows:
          (a) Organization and Power. The Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it was
formed and the Investor is duly qualified to do business in all jurisdictions
where failure to be qualified could reasonably be expected to affect adversely
the Investor’s ability to carry out the transactions that are the subject of the
Investor’s Subscription Agreement.
          (b) Authorization. The Investor has all power and authority that is
necessary to enable it to enter into the Investor’s Subscription Agreement and
carry out the transactions contemplated by the Investor’s Subscription
Agreement, including these Terms and Conditions. All actions necessary to
authorize the Investor to enter into the Investor’s Subscription Agreement and
carry out the transactions contemplated by it have been taken. The Investor’s
Subscription Agreement has been duly executed by the Investor and, assuming due
execution by the Company, it is a valid and binding agreement of the Investor,
enforceable against the Investor in accordance with its terms.
          (c) No Conflict. Neither the execution and delivery of the Investor’s
Subscription Agreement by the Investor nor the consummation of the transactions
contemplated by the Investor’s Subscription Agreement, including these Terms and
Conditions, will violate, result in a breach of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, (i) the certificate of incorporation and bylaws or other organizational
documents of the Investor, (ii) any agreement or instrument to which the
Investor or any of its subsidiaries is a party or by which any of them is bound,
or (iii) any law, or any order, rule or regulation of any Governmental Entity
having jurisdiction over the Investor or any of its subsidiaries, except
violations, breaches or defaults that would not reasonably be expected to affect
adversely the Investor’s ability to carry out the transactions that are the
subject of the Investor’s Subscription Agreement when and as contemplated by the
Investor’s Subscription Agreement.
          (d) Consents and Approvals. Neither the execution and delivery of the
Investor’s Subscription Agreement by the Investor, nor the completion by the
Investor of the transactions that are the subject of the Investor’s Subscription
Agreement, including these Terms and Conditions, requires the consent of,
approval by, or a filing or notification by the Investor with, any Governmental
Entity, other than, if applicable, filings under the Exchange Act reporting the
purchase of Common Stock by the Investor and filings, notifications, clearances
or approvals that may be required to be made or given with or to, or obtained
from, the Federal Reserve Board, the FDIC, the OCFI or any other Governmental
Entity, including any banking or

- 19 -



--------------------------------------------------------------------------------



 



insurance regulatory agency as a result of its jurisdiction over the Company or
any of the Company Subsidiaries (including FirstBank) or persons who control the
Company. At the date of the Investor’s Subscription Agreement, the Investor does
not know of any reason that any Governmental Entity would not give any required
consent to, or approval of, the Investor’s acquiring the Acquired Common Stock
as contemplated by the Investor’s Subscription Agreement, including these Terms
and Conditions. The transactions that are contemplated by the Investor’s
Subscription Agreement qualify for an exemption from the reporting or waiting
period requirements of the HSR Act under Section 7A(c) of the HSR Act.
          (e) Ownership. The Investor does not own any interest in any
depository institution such that the Investor’s acquisition of the Acquired
Common Stock would cause that depository institution and First Bank to be
“commonly controlled insured depository institutions” (as that term is defined
for purposes of Section 5(e) of the Federal Deposit Insurance Act). Except as
shown on the signature page to the Investor’s Subscription Agreement, neither
the Investor nor any affiliate of the Investor (other than an affiliate as to
which the Investor does not control decisions regarding the purchase, sale or
voting of securities) owns any Common Stock of the Company.
          (f) Financial Capacity. The Investor has, or has legally binding
commitments from equity investors, lenders or both to provide, and on the
Closing Date the Investor will have, all the funds the Investor will require to
enable the Investor to pay the Aggregate Purchase Price for the Acquired Common
Stock it will be purchasing as indicated on the signature page of the Investor’s
Subscription Agreement when and as contemplated by the Investor’s Subscription
Agreement, including these Terms and Conditions.
          (g) Accredited Investor. The Investor either (i) is an accredited
investor, as that term is defined in SEC Rule 501 under the Securities Act, of
the type described in clause (1), (2), (3), (4) or (7) of that Rule, and has
such knowledge and experience in financial and business matters and in
investments similar to the purchase of the Acquired Common Stock that it is
capable of evaluating the merits and risks of its investment in the Acquired
Common Stock and of making an informed investment decision regarding the
purchase of the Acquired Common Stock, or (ii) is not a U.S. person, as that
term is defined in SEC Regulation S under the Securities Act, and is acquiring
the Acquired Common Stock outside the United States. The Investor is aware that
the Acquired Common Stock is being offered in a transaction not involving a
public offering in the United States, that the offer and sale of the Acquired
Common Stock has not been registered under the Securities Act, and that the
Investor may only sell or transfer Acquired Common Stock under the limited
circumstances set forth in Article 6. The Investor will be acquiring the
Acquired Common Stock for investment, and not with a view to distributing it,
except that the Investor may sell Acquired Common Stock under the limited
circumstances set forth in Article 6.
          (h) Investment Purpose. The Investor will be acquiring the Acquired
Common Stock for investment (as that term is defined in the rules under the HSR
Act) and, assuming the Company’s representations and warranties in
Section 2.1(h) are correct, the acquisition of the Acquired Common Stock by the
Investor as contemplated by the Investor’s Subscription Agreement will not
result in the Investor’s owning 25% or more of the outstanding Common Stock. The
Investor is not acting in concert with any other party to an Investor Agreement
with regard to the purchase of Common Stock and the Investor has no agreements
or understandings with any other persons (other than its agreements with the
Company in the Investor’s Subscription Agreement) regarding actions as a
stockholder of the Company after the Closing Date.

- 20 -



--------------------------------------------------------------------------------



 



          (i) Investor’s Decision. The Investor’s decision to enter into the
Investor’s Subscription Agreement and to purchase the Acquired Common Stock was
based on the Investor’s or its adviser’s independent analysis of the merits and
risks of an investment in the Acquired Common Stock, taking into account the
Investor’s own financial circumstances. The Investor did not rely in making that
decision upon any analysis prepared by, or investment advice received from, the
Company or any financial advisor, placement agent or other person acting on
behalf of the Company. The Investor is, however, relying on the representations
and warranties of the Company in the Investor’s Subscription Agreement,
including these Terms and Conditions, in making its decision to purchase
Acquired Common Stock.
          (j) No Affiliation. Except to the extent that the Investor and Other
Investors may be advised by the same investment adviser, or as stated on the
signature page of the Investor’s Subscription Agreement, to the best of the
Investor’s actual knowledge, the Investor (i) is not affiliated with any other
Investors which have been identified by the Company to the Investor, (ii) made
its decision to purchase the Acquired Common Stock independently from any person
that does not have the same investment adviser as the Investor and is known by
the Investor to be a potential purchaser of Common Stock (an “Unrelated
Potential Investor”), (iii) except as stated on the signature page of the
Investor’s Subscription Agreement, is not advised or managed by a person that
advises or manages any other Investors, (iv) does not have a formal or informal
understanding or agreement with any Unrelated Potential Investor to make a
coordinated purchase of Common Stock (except that under these Terms and
Conditions the closing of the Investor’s purchase of the Acquired Common Stock
will be simultaneous with the closing of purchases by Other Investors and the
Investor’s obligation to purchase the Acquired Common Stock is conditioned on a
minimum total amount being received from Investors for purchases of Common
Stock), (v) does not have a formal or informal understanding or agreement with
any Unrelated Potential Investor to act in concert for the purpose of exercising
a controlling influence over the Company or any of its subsidiaries, including
any understanding or agreement regarding the voting or sale of Common Stock,
(vi) does not regularly participate as a member of a group consisting of
substantially the same Unrelated Potential Investors in the purchase, in
substantially the same proportions in which they are expected to purchase Common
Stock under Investor Agreements, in banking ventures in the United States or
Puerto Rico.
ARTICLE 3
ACTIONS PRIOR TO THE TRANSACTION
     3.1 Stockholder Approval. Unless the NYSE informs the Company that the NYSE
rules (including Rule 312.03 of the listed company rules) do not require
(whether because the NYSE requirement has been satisfied by prior stockholder
approvals, or because of an exception, a waiver or otherwise) approval by the
Company’s stockholders of the transactions that are the subject of the Investor
Agreements (including the Investor’s Subscription Agreement), within 20 days
after the date of the Investor’s Subscription Agreement, the Company will file
with the SEC a preliminary proxy statement relating to a stockholders meeting at
which the Company’s stockholders will be asked to approve the transactions that
are the subject of the Investor Agreements. The Company will include in the
proxy statement the recommendation of its Board of Directors that the Company’s
stockholders vote to approve the transactions that are the subject of the
Investor Agreements, unless, and solely to the extent, the Board determines,
after consultation with counsel, that in the exercise of its fiduciary duties it
should withdraw or modify that recommendation. A withdrawal or modification of
the recommendation of the Board shall not affect the obligations of the Company
to hold the meeting of the Company’s stockholders contemplated by this
Agreement. The Company will, to

- 21 -



--------------------------------------------------------------------------------



 



the extent it is not unreasonable for it to do so, resolve and comply with all
comments of the staff of the SEC promptly, and cause the proxy statement to be
filed in definitive form and distributed to the Company’s stockholders as
promptly as practicable and in any event within five Business Days, after the
Company is informed by the staff of the SEC that they have no further comments
with regard to the proxy statement, either by mail or by notice of internet
access. The Company will cause the stockholders meeting to which the proxy
statement relates and at which the Company’s stockholders will be asked to
approve the transactions that are the subject of the Investor Agreements to be
held as promptly as practicable and no more than 40 days after the Company
distributes the proxy statement to its stockholders.
     3.2 HSR Act Filings.
          (a) The purchase of the Acquired Common Stock by the Investor as
contemplated by the Investor’s Subscription Agreement (either alone or together
with the purchases of Common Stock by Other Investors under Investor Agreements)
qualifies for an exemption from the reporting or waiting period requirements of
the HSR Act under Section 7A(c) of the HSR Act. If it is necessary for the
Investor and the Company to make filings with one or both of the Federal Trade
Commission and the Department of Justice in order to satisfy the requirements of
that exemption or for an exemption from any other applicable antitrust laws with
regard to the transactions that are the subject of the Investor’s Subscription
Agreement, the Investor and the Company will each make those filings as promptly
as practicable and each of them will take all reasonable steps within its
control (including providing information to the Federal Trade Commission and the
Department of Justice) to ensure the transaction qualifies for the exemption
under the HSR Act and any other applicable antitrust laws. Each of the Investor
and the Company will each provide information and cooperate in all other
respects to assist the other of them in ensuring that the transaction qualifies
for the exemption under the HSR Act and any other applicable antitrust laws.
          (b) If it is determined by any Governmental Agency that a filing with
regard to the transactions that are the subject of the Investor’s Subscription
Agreement is required under the HSR Act (notwithstanding the belief of the
Company and the Investor that those transactions are exempt from the reporting
and waiting period requirements of the HSR Act) or any other antitrust or
competition laws of any jurisdiction, each of the Investor and the Company will
provide information and cooperate in all other respects to assist the other of
them in making the filing required under the HSR Act or other antitrust or
competition law. The Company will pay the filing fee that is required with
regard to any filing required under the HSR Act or any other antitrust or
competition law.
     3.3 Listing of Shares. Promptly after the date of the Investor’s
Subscription Agreement, the Company will file an application with the NYSE to
list the shares of Common Stock that it will be issuing under the Investor’s
Subscription Agreement and the other Investor Agreements and the Company will
use its best commercially reasonable efforts to cause those shares to be
authorized for listing upon notice of issuance.
     3.4 Change of Bank Control Act and Bank Holding Company Act. If the
Investor is required to file a written notice with the Federal Reserve Board
under the Change in Bank Control Act of 1978, as amended (the “CBCA”) with
respect to the Investor’s proposed purchase of Acquired Common Stock, it will
file that notice within 20 Business Days after the date of the Investor’s
Subscription Agreement and will use its best commercially reasonable efforts,
including providing all information reasonably requested by the Federal Reserve
Board and entering into customary passivity commitments, to obtain as promptly
as practicable a

- 22 -



--------------------------------------------------------------------------------



 



written confirmation from the Federal Reserve Board to the effect that the
Investor’s purchase of the Acquired Common Stock and the consummation of the
transactions that are the subject of the Investor’s Subscription Agreement will
not result in the Investor or any of its affiliates being in control of the
Company or of FirstBank for purposes of the Bank Holding Company Act or the
Federal Reserve Board’s Regulation Y, or otherwise being subject to regulation
as a bank holding company under that Act. The Company will cooperate with the
Investor in all reasonable respects with regard to the Investor’s efforts to
obtain such confirmation from the Federal Reserve Board. If the Federal Reserve
Board requires revisions to the structure of the transactions that are the
subject of the Investor’s Subscription Agreement before it will give such
confirmation, the Company and the Investor will cooperate to make the necessary
revisions, provided that neither the Company nor the Investor will be required
to revise the structure of those transactions in a way that will require an
amendment of any other Investor Agreement or that will impose a “Materially
Burdensome Regulatory Condition ”, defined as any condition, restriction or
limitation (other than passivity commitments or other conditions, restrictions
or limitations that are customary for similarly situated investments, but
including, for the avoidance of doubt, any modification, alteration, deletion or
other change to the terms and conditions of the Investor Agreements that differs
from those agreed by and among the parties), arising pursuant to any notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, that when
used in reference to the Investor’s or the Company’s obligations under the
Investor’s Subscription Agreement (including these Terms and Conditions) or a
condition to an Investor’s or the Company’s obligations under the Investor’s
Subscription Agreement (including these Terms and Conditions) is, in the good
faith reasonable judgment of such Investor or the Company, as the case may be,
materially burdensome on, or would materially reduce the economic benefits of
the transactions contemplated by the Investor’s Subscription Agreement to, such
Investor or the Company.
     3.5 Notice of Adverse Occurrences. The Company shall promptly provide the
Investor with written notice of the occurrence of any circumstance, change,
effect, event, fact or development occurring between the date hereof and the
Closing Date and relating to the Company or any of the Company’s Subsidiaries of
which the Company has knowledge and which (a) causes any representation and
warranty in Section 2.1 to cease to be correct, (b) could give rise to a
Material Adverse Change in the financial condition, results of operations,
business or prospects of the Company and the Company’s Subsidiaries taken as a
whole, or (c) has, or in the Company’s reasonable judgment could give rise to, a
Company Material Adverse Effect.
     3.6 Reasonable Best Efforts.
          (a) Subject to the terms and conditions of the Investor’s Subscription
Agreement, the Company and the Investor will use their respective reasonable
best efforts to take, or cause to be taken, all appropriate actions, to do, or
cause to be done, and assist and cooperate with the other parties in doing, all
things necessary, proper or advisable to consummate, in the most expeditious
manner practicable, the transactions contemplated by the Investor’s Subscription
Agreement (including these Terms and Conditions), including causing the
satisfaction and fulfillment of all the conditions set forth in Article 4.
Without limiting the foregoing, the Company shall use its reasonable best
efforts, in order to cause the condition set forth in Section 4.2(h) to be
fulfilled at the Closing, to cause the conversion of the Series G Preferred
Stock to take place at the Closing or as promptly as practicable after the
Closing, and if the conversion will not occur until after the Closing, to obtain
from all the holders of the Series G Preferred Stock written assurances at or
before the Closing that on the Closing Date, effective immediately after (but
subject to) the completion of the sales of Common Stock

- 23 -



--------------------------------------------------------------------------------



 



contemplated by the Investor’s Subscription Agreement and the other Investor
Agreements, the Company will have the right to cause all the shares of Series G
Preferred Stock to be converted into Common Stock.
          (b) Notwithstanding anything in Section 3.6(a) or elsewhere in the
Investor’s Subscription Agreement, if any Governmental Entity requires
disclosure of the identities of limited partners, shareholders or members (other
than the managing member) of the Investor or any of its affiliates or investment
advisors, or other confidential proprietary information of the Investor or any
of its affiliates or investment advisers, and the Investor is not able with
reasonable effort to persuade the Governmental Entity to accept only the
information that the Investor typically provides to Governmental Entities under
policies of the Investor and its affiliates (including policies regarding
confidential treatment of the information that is provided) that the Investor
and its affiliates consistently apply, the Investor may refuse to provide that
information, but if it does so and the Company reasonably determines that there
is a significant possibility that the Investor’s failure to provide that
information will prevent, or materially delay, the Governmental Entity’s giving
a required consent or approval, the Company will have the option to terminate
the Investor’s Subscription Agreement.
     3.7 Confidentiality.
          (a) Each party to the Investor’s Subscription Agreement shall hold,
and shall cause its respective subsidiaries and their directors, officers,
employees, agents, consultants and advisors to hold, in strict confidence,
unless disclosure to a Governmental Entity is necessary or appropriate in
connection with any necessary regulatory approval or unless compelled to
disclose by judicial or administrative process or, in the written opinion of its
counsel, by other requirement of law or the applicable requirements of any
Governmental Entity, all nonpublic records, books, contracts, instruments,
computer data and other data and information (collectively “Information”)
concerning the other party hereto furnished to it by such other party or its
representatives pursuant to the Investor’s Subscription Agreement (including
these Terms and Conditions) (except to the extent that such information can be
shown to have been (1) previously known by such party on a nonconfidential
basis, (2) in the public domain through no fault of such party or (3) later
lawfully acquired from other sources by the party to which it was furnished),
and neither party hereto shall release or disclose such Information to any other
person, except its auditors, attorneys, financial advisors, other consultants
and advisors and, to the extent permitted above, to bank regulatory authorities
          (b) If, through the exercise of its rights under the Investor’s
Subscription Agreement, the Investor obtains material non-public information
about the Company, the Investor will comply with all applicable provisions of
law relating to trading on the basis of material non-public information,
including SEC Rule 10b5-1. The Company will not provide the Investor with
information that the Company believes to constitute material non-public
information about the Company, other than at the request, or with the consent,
of the Investor.
     3.8 Conduct of the Business. Prior to the earlier of the Closing Date and
the termination of the Investor’s Subscription Agreement pursuant to Article 8,
the Company shall, and shall cause each of the Company Subsidiaries to, (a) use
commercially reasonable efforts to carry on its business in the ordinary course
of business and use reasonable best efforts to maintain and preserve its and its
subsidiaries’ business (including its organization, assets, properties, goodwill
and insurance coverage) and preserve business relationships with customers,
strategic partners, suppliers, distributors and others having business dealings
with it; provided, that nothing in this Section 3.8 shall limit or require any
actions that the Board of

- 24 -



--------------------------------------------------------------------------------



 



Directors may, in good faith, determine to be inconsistent with, or reasonably
likely to be necessary to enable the Company and the Company Subsidiaries to be
able to comply with, their duties or the Company’s obligations under applicable
law or imposed by any Governmental Entity. Without limiting the foregoing,
during the period from the date of the Investor’s Subscription Agreement until
the Closing Date, except to the extent approved by Investors who have agreed to
purchase a majority of all the Common Stock to which the Investor Agreements
relate (“Majority Investors”), the Company shall and shall cause the Company
Subsidiaries to, not take any of the following actions: (i) grant or provide any
severance or termination payments or benefits to any director, officer or
employee of the Company or any of its subsidiaries, other than as required by
any Company Benefit Plans; (ii) increase the compensation, bonus or pension,
welfare, severance or other benefits of, pay any bonus to, or make any new
equity awards to any director, officer or employee of the Company or any of its
subsidiaries, other than (x) as required by any Company Benefit Plans or
(y) increases in employee salaries, or bonus awards, made in the ordinary course
consistent with past practice, that do not in aggregate exceed 5% of current
aggregate employee salaries; (iii) establish, adopt, amend or terminate any
Company Benefit Plan or amend the terms of any outstanding equity-based awards,
except that the Company expects to inform employees that it intends to adopt new
equity incentive plans or amend existing equity incentive plans, in each case,
after the Closing Date, so that the Company will be able to make equity based
awards to employees with regard to up to 4% of the shares of Common Stock that
will be outstanding after the Closing and the conversion of the Series G
Preferred Stock into Common Stock; (iv) take any action to accelerate the
vesting or payment, or fund or in any other way secure the payment, of
compensation or benefits under any Company Benefit Plan, to the extent not
already provided in any such Company Benefit Plan; (v) change any actuarial or
other assumptions used to calculate funding obligations with respect to any
Company Benefit Plan or to change the manner in which contributions to such
plans are made or the basis on which such contributions are determined, except
as may be required by GAAP; (vi) forgive any loans to directors, officers or
employees of the Company or any of its subsidiaries. (vii) amend its articles of
incorporation or bylaws, except to the extent, if any, required to implement
provisions of Investor Agreements; (viii) except as contemplated or permitted by
the Investor’s Subscription Agreement or required by Company Benefit Plans,
issue, deliver, sell, pledge or otherwise encumber or subject to any lien,
security interest or other encumbrance any shares of its capital stock, any
other voting securities or any securities convertible into, or any rights,
warrants or options to acquire, any such shares, voting securities or
convertible securities, of the Company or any of the Company Subsidiaries;
(ix) amend, modify or waive any material term of any outstanding security of the
Company or any of the Company Subsidiaries; (x) make or change any Tax election
or adopt or change any material Tax practice or policy (unless required by
applicable law) or change its fiscal year or accounting methods, policies or
practices (except as required by changes in GAAP); (xi) except as expressly
contemplated in the applicable organizational documents, adjust, split, combine
or reclassify any of the Company’s capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for, shares of its capital stock; (xii) purchase, redeem or otherwise acquire
any shares of capital stock of the Company or any other securities thereof or
any rights, warrants or options to acquire any such shares or securities (other
than pursuant to any Company Benefit Plan or in connection with the Company’s
possible issuance of up to 8,000,000 shares of Common Stock in exchange for
shares of the Company’s Series A through E preferred stock); or (xiii) authorize
any of, or commit or agree to take any of, the foregoing actions.
     3.9 Most Favored Terms If the Acquired Common Stock will be after the
Closing and the issuance of Common Stock on conversion of the Series G Preferred
Stock into Common Stock 5% or more of the Company’s outstanding Common Stock,
the Company will

- 25 -



--------------------------------------------------------------------------------



 



not enter into any Subscription Agreement, or amend (directly or by entering
into a side letter) any Subscription Agreement with any Other Investor that will
not be acquiring a greater number of shares of Common Stock than the number
being acquired under Investor Agreements by the Investor and its affiliates that
is in any material respect more favorable to the Other Investor that is a party
to that Subscription Agreement than the Investor’s Subscription Agreement is to
the Investor, unless the Company modifies the Investor’s Subscription Agreement
so that it provides the Investor with the same rights and benefits that are
provided to the Other Investor under the Investor Agreement to which it is a
party (or the Company offers to modify the Investor’s Subscription Agreement in
that manner but the Investor refuses to agree to such modification). Under no
circumstances will the Company reduce the price per share of Common Stock that
any Other Investor will be paying below the Per Share Price under the Investor’s
Subscription Agreement unless the Company reduces the Per Share Price being paid
by the Investor to the lowest price per share of Common Stock being paid by any
Investor.
ARTICLE 4
CONDITONS PRECEDENT TO TRANSACTION
     4.1 Conditions to the Company’s Obligations. The obligations of the Company
to complete the transactions that are the subject of the Investor’s Subscription
Agreement are subject to satisfaction of the following conditions (any or all of
which may be waived by the Company):
          (a) (i) The representations and warranties of the Investor contained
in Section 2.2(a) and Section 2.2(b) will be true and correct in all material
respects as of the Closing Date with the same effect as though made on such date
(except that any representation and warranty that relates to a specified date or
a specified time period need only to have been true and correct with regard to
the specified date or time period) and (ii) all other representations and
warranties of the Investor contained in the Investor’s Subscription Agreement,
including these Terms and Conditions, will be true and correct as of the Closing
Date (without giving effect to any “material” or “materiality” qualifications
contained in such representations and warranties) with the same effect as though
made on such date (except that any representation and warranty that relates to a
specified date or a specified time period need only to have been true and
correct with regard to the specified date or time period), except, in the case
of this clause (ii) only, to the extent the failure of any such representations
or warranties to be true and correct would not, individually or in the
aggregate, prevent or materially delay the ability of the Investor to perform
its obligations under the Investor’s Subscription Agreement and to consummate
the transactions contemplated thereby.
          (b) The Investor will have fulfilled in all material respects all its
obligations under the Investor’s Subscription Agreement required to have been
fulfilled on or before the Closing Date.
          (c) No provision of any applicable law or regulation shall exist and
no order, decree, injunction or judgment will have been entered by any
Governmental Entity and be in force that invalidates the Investor’s Subscription
Agreement or restrains the Company from completing the transactions that are the
subject of the Investor’s Subscription Agreement or some or all of the other
Investor Agreements and no actions or proceedings relating to the transactions
that are the subject of Investor Agreements will be pending against the Company
or any of the Company Subsidiaries that, if decided against the Company or any
of the Company Subsidiaries, would materially affect the operations of the
Company and the Company Subsidiaries taken as a whole or would reasonably be
expected to require the

- 26 -



--------------------------------------------------------------------------------



 



Company or any of the Company Subsidiaries to pay damages in an amount that
would have a Company Material Adverse Effect.
          (d) The Company’s stockholders will have given the approval of the
issuances of Common Stock contemplated by the Investor Agreements that are
required by NYSE listed company Rule 312.03, or the NYSE will have informed the
Company that it is not required to obtain that stockholder approval (whether
because the NYSE requirement has been satisfied by prior stockholder approvals,
or because of an exception, a waiver or otherwise).
          (e) All approvals of the Federal Reserve Board, the FDIC, the OCFI and
all other Governmental Entities, including those with authority to regulate
banking or insurance, that are required to be obtained before the sales of
Common Stock contemplated by the Investor Agreements can be completed will have
been obtained.
          (f) The shares of Common Stock that will be issued under Investor
Agreements will have been authorized for listing on the NYSE.
          (g) All the shares of Series G Preferred Stock will have been
converted into the number of shares of Common Stock determined in accordance
with the Certificate of Designations relating to the Series G Preferred Stock as
in effect on the date of the Investor’s Subscription Agreement, or all the
holders of Series G Stock will have given written assurances that on the Closing
Date, effective immediately after (but subject to) the completion of the sales
of Common Stock contemplated by the Investor’s Subscription Agreement and the
other Investor Agreements, the Company will have the right to cause all the
shares of Series G Preferred Stock to be converted into Common Stock.
     4.2 Conditions to the Investor’s Obligations. The obligations of the
Investor to complete the transactions that are the subject of the Investor’s
Subscription Agreement are subject to satisfaction of the following conditions
(any or all of which may be waived by the Investor, and which will be deemed
waived by the Investor under the circumstances described in Section 4.3):
          (a) (i) The representations and warranties of the Company contained in
Section 2.1(h) will be true and correct in all respects as of the Closing Date
with the same effect as though made on such date (except for such inaccuracies
as are de minimis relative to Section 2.1(h) taken as a whole); (ii) the
representations and warranties of the Company contained in Section 2.1(a) (with
respect to the Company and its Significant Subsidiaries) and Section 2.1(c) will
be true and correct in all material respects as of the Closing Date with the
same effect as though made on such date (except that any representation and
warranty that relates to a specified date or a specified time period need only
to have been true and correct with regard to the specified date or time period);
and (iii) all other representations and warranties of the Company contained in
the Investor’s Subscription Agreement, including these Terms and Conditions,
will be true and correct as of the Closing Date (without giving effect to any
“material” or “materiality” qualifications contained in such representations and
warranties) with the same effect as though made on such date (except that any
representation and warranty that relates to a specified date or a specified time
period need only to have been true and correct with regard to the specified date
or time period), except, in the case of this clause (iii) only, to the extent
the failure of any such representations or warranties to be true and correct
would not, individually or in the aggregate, have, or reasonably be expected to
have, a Company Material Adverse Effect.

- 27 -



--------------------------------------------------------------------------------



 



          (b) The Company will have fulfilled in all material respects all its
obligations under the Investor’s Subscription Agreement, including these Terms
and Conditions, required to have been fulfilled on or before the Closing Date.
          (c) No provision of any applicable law or regulation shall exist and
no order, decree, injunction or judgment will have been entered by any
Governmental Entity and be in force that invalidates the Investor’s Subscription
Agreement or restrains the Investor from completing the transactions that are
the subject of the Investor’s Subscription Agreement and no actions or
proceedings will be pending against the Investor or the Company or any of the
Company Subsidiaries that, if decided against the Investor or the Company or any
of the Company Subsidiaries, could require the Investor to pay damages that
would be material to the Investor, would impose a Materially Burdensome
Regulatory Condition or could reasonably be expected to have a Company Material
Adverse Effect.
          (d) Between the date of the Investor’s Subscription Agreement and the
Closing Date, there will not have been a Material Adverse Change in the
financial condition, results of operations, business or prospects of the Company
and the Company Subsidiaries taken as a whole and nothing will have occurred
that has had or is likely to have a Company Material Adverse Effect.
          (e) The Company’s stockholders will have given the approval of the
issuance of Common Stock contemplated by the Investor Agreements that are
required by NYSE listed company Rule 312.03, or the NYSE will have informed the
Company that it is not required to obtain that stockholder approval (whether
because the NYSE requirement has been satisfied by prior stockholder approvals,
or because of an exception, a waiver or otherwise).
          (f) The shares of Common Stock that will be issued under Investor
Agreements will have been authorized for listing on the NYSE.
          (g) The Company will receive gross proceeds on or before the Closing
Date from sales of Common Stock under Investor Agreements (including the
Investor’s Subscription Agreement) totaling at least $500 million
          (h) All the outstanding shares of Series G Preferred Stock will have
been converted into an aggregate of not more than the number of shares of Common
Stock calculated as provided in the Certificate of Designations relating to the
Series G Preferred Stock as in effect on the date of this Agreement, or all the
holders of Series G Stock will have given written assurances that on the Closing
Date, effective immediately after (but subject to) the completion of the sales
of Common Stock contemplated by the Investor’s Subscription Agreement and the
other Investor Agreements, the Company will have the right to cause all the
shares of Series G Preferred Stock to be converted into Common Stock and the
Company shall have delivered notice to the holders of the Series G Preferred
Stock of such conversion and done all things necessary to cause such conversion
to occur immediately after (but subject to) the completion of the sales of
Common stock contemplated by the Investor’s Subscription Agreement and the other
Investor Agreements.
          (i) The Acquired Common Stock will not constitute more than 9.9% of
the shares of Common Stock that will be outstanding after the Closing and after
conversion of the Series G Preferred Stock into Common Stock.

- 28 -



--------------------------------------------------------------------------------



 



          (j) All approvals of the Federal Reserve Board, the FDIC, the OCFI and
all other Governmental Entities, including those with authority to regulate
banking or insurance, that are required to be obtained before the sales of
Common Stock contemplated by the Investor Agreements can be completed will have
been obtained and no such approval shall impose or contain any Materially
Burdensome Regulatory Condition.
          (k) The Company shall not have received any notification from any of
the FDIC, the Federal Reserve Board and the OCFI to the effect that the capital
of the Company or of FirstBank is insufficient to meet any applicable minimum
capital requirement imposed by statute, regulation or Governmental Entity,
including any requirements as to the capitalization of FirstBank contained in or
arising out of the FDIC Consent Order and the OCFI Order or as to the
capitalization of the Company contained in or arising out of the Federal Reserve
Agreement, and any capital plan approved in connection therewith and in effect.
and the Company or FirstBank, as the case may be, or to the effect that the
Company will not be permitted to make acquisitions and to engage in all aspects
of its business and its currently proposed businesses without material
restrictions, including the imposition of a Materially Burdensome Regulatory
Condition.
          (l) The private letter ruling dated May 6, 2011, received by FirstBank
from the Puerto Rico Department of the Treasury, a true and correct copy of
which has been provided to the Investor (the “Ruling”), to the effect that the
issuance of Common Stock to the Investor and the Other Investors as contemplated
by the Investor Agreements will not reduce or limit the extent to which
FirstBank can apply losses incurred in 2010 or prior years to reduce income
taxes FirstBank would be required to pay to the Commonwealth of Puerto Rico in
2011 or any subsequent year or years shall continue to be in full force and
effect and not amended or modified in any respect.
          (m) The consummation of the transactions contemplated by the Investor
Agreements and the conversion of the Series G Preferred Stock will not cause the
Company or any Company Subsidiary to be required by GAAP to establish a new cost
basis for its assets through the application of push down accounting or
otherwise.
          (n) In the event FirstBank’s Puerto Rico income tax returns have been
filed prior to the Closing Date, the net operating loss carryforward of
FirstBank as of December 31, 2010 as a result of losses that are reflected on
such income tax returns (at least some of which are or will be subject to audit)
will be at least $550,000,000.
          (o) As of the Closing Date, FirstBank shall have at least
$3,475,000,000 in core deposits (including, money market, demand, checking,
savings and transactional accounts and excluding secured governmental deposits
and certificates of deposits) and at least $1,825,000,000 in certificates of
deposits, excluding governmental and brokered deposits.
          (p) On the Closing Date, taking into account the transactions
contemplated by the Investor Agreements and assuming the full conversion of the
Series G Preferred Stock, the Company’s Tier 1 leverage ratio shall be no lower
than 10.75%.
          (q) The Company shall not be in default under repurchase agreements
(so-called repos) or agreements for borrowed money under which the Company has
payment obligations totaling more than $25 million.

- 29 -



--------------------------------------------------------------------------------



 



     4.3 Waiver of Conditions to Investor’s Obligations. If investors that have
signed Investor Agreements obligating them to purchase in total 75% of all the
shares of Common Stock that investors have agreed to purchase under all the
Investor Agreements that are in effect on the Closing Date (including the
Investor’s Subscription Agreement) waive any condition with regard to all the
Investor Agreements (including the condition in the Principal Investor
Agreements that is substantially the same as the condition in the Subscription
Agreements), other than a condition in paragraph (b), (c) (other than the
condition in paragraph (c) relating to actions or proceedings against the
Company or any of the Company Subsidiaries that, if decided against the Company
or any of the Company Subsidiaries, would impose a Materially Burdensome
Regulatory Condition or could reasonably be expected to have a Company Material
Adverse Effect), (e), (f), (g), (h) or (i) in Section 4.2 of the Investor’s
Subscription Agreement, the Investor will be deemed to have waived that
condition even if the Investor does not itself waive it. A condition in
Section 4.2(b), (c) (other than the condition in paragraph (c) relating to
actions or proceedings against the Company or any of the Company Subsidiaries
that, if decided against the Company or any of the Company Subsidiaries, would
impose a Materially Burdensome Regulatory Condition or could reasonably be
expected to have a Company Material Adverse Effect), (e), (f), (g), (h) or
(i) may be waived as to the Investor only by the Investor.
     4.4 Limited Effect of Failure of Condition. The failure of the condition in
Section 4.2(b), (c) or (i) with regard to an Investor will affect only the
obligations of that Investor, and will not affect the obligations of any other
Investor.
ARTICLE 5
ADDITIONAL AGREEEMENTS
     5.1 Company Obligation Regarding Adequate Public Information. Until such
time as the Investor no longer owns any Registrable Securities, the Company
will:
          (a) File in a timely manner all reports it is required to file under
Section 13 of the Exchange Act, except that failure to file a report on Form 8-K
will not be a breach of the Investor’s Subscription Agreement.
          (b) Do all things, in addition to filing required reports under
Section 13 of the Exchange Act, that are necessary so that adequate public
information, as defined in Rule 144(c) under the Securities Act, is available at
all times.
          (c) Upon request, furnish to the Investor a written statement as to
the Company’s compliance with the reporting conditions of Rule 144 under the
Securities Act, and a copy of the most recent annual or quarterly report of the
Company (which may be a Report on Form 10-K or 10-Q); and such other reports and
documents as the Investor may reasonably request in order to meet the
requirements of any rule that would allow the Investor to sell Registrable
Securities without registration under the Securities Act.
     5.2 Efforts to Maintain Listing. From the Closing Date until such time as
the Investor no longer owns any Registrable Securities, the Company will use its
reasonable best efforts to cause the Common Stock to be listed on either the New
York Stock Exchange or the Nasdaq Global Market (or a successor to one of those
exchanges).

- 30 -



--------------------------------------------------------------------------------



 



     5.3 Additional Regulatory Matters
     (i) The Company shall not, without the consent of the Investor, take any
action (including, but not limited to, any redemption, repurchase or
recapitalization of Common Stock, of securities or rights, options, or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock)
that, based on the advice of counsel, could cause the Acquired Common Stock
together with any Common Stock that is being sold to affiliates of the Investor
under Other Investor Agreements to constitute in total more than 9.9% of the
Common Stock that will be outstanding immediately after the Closing and the
issuance of Common Stock on conversion of the Series G Preferred Stock into
Common Stock (unless the Investor and its affiliates are subscribing to purchase
more than that percentage of the Common Stock that will be outstanding) or
otherwise cause the Investor and its affiliates to be deemed to become, or to
“control”, a “bank holding company” with respect to the Company and its
affiliates within the meaning of the Bank Holding Company Act, or that will
require a filing that would not otherwise be required under the Change in Bank
Control Act, including the rules and regulations promulgated under either of
those Acts (or any successor provisions).
     (ii) Neither the Company nor the Investor shall take or permit to be taken
any action that would cause any subsidiary of the Company to become a “commonly
controlled insured depository institution” (as that term is defined for purposes
of 12 U.S.C. §1815(e), as may be amended or supplemented from time to time, or
any successor provision) with respect to any institution that is not a direct or
indirect subsidiary of the Company.
     (iii) The Company shall not take, or permit to be taken, any action that
would reasonably be expected to cause the Investor to be subject to or bound by
the FDIC’s Policy Statement on Qualifications for Failed Bank Acquisitions, as
it may be amended or supplemented from time to time, except with the prior
written consent of the Investor.
     (iv) In the event that any party to the Investor’s Subscription Agreement
breaches its obligations under this Section 5.3 or believes that it is
reasonably likely to breach such obligations, it shall immediately notify the
other parties and shall cooperate in good faith with such other parties to
modify ownership or other arrangements or take any other action, in each case,
as is necessary to cure or avoid such breach.
     (v) The Company shall, and shall cause FirstBank to, take all necessary and
appropriate actions within their commercially reasonable control to ensure the
continuing application of the Ruling.
ARTICLE 6
SALE RESTRICTIONS
     6.1 Restrictions on Sales of Acquired Common Stock. The Investor will not
sell or otherwise transfer any of the Acquired Common Stock, except as follows:
          (a) The Investor may at any time transfer Acquired Common Stock to an
entity that is an affiliate of the Investor, as the term “affiliate” is defined
in the Securities Act, or to a general or limited partner of the Investor, but
only if prior to the transfer, the affiliate or the

- 31 -



--------------------------------------------------------------------------------



 



general or limited partner delivers to the Company a written agreement to be
bound by this Section 6.1 to the same extent as the Investor.
          (b) The Investor may sell Acquired Common Stock in transactions that
are registered under the Securities Act.
          (c) The Investor may sell Acquired Common Stock in transactions that
are not subject to the registration requirements of the Securities Act by reason
of Rule 144 under the Securities Act.
          (d) If Rule 144A under the Securities Act makes it possible for sales
of Acquired Common Stock to be exempt under that Rule from the registration
requirements of the Securities Act, the Investor may sell Acquired Common Stock
to one or more purchasers, each of which is a qualified institutional buyer, as
that term is defined in Rule 144A, in transactions that satisfy all the
conditions in Rule 144A(d), but only if prior to each sale, the purchaser
delivers to the Company an agreement to be bound by this Section 6.1 to the same
extent as the Investor.
          (e) The Investor may sell Acquired Common Stock in transactions that
constitute “offshore transactions,” as that term is defined in Rule 902 under
the Securities Act.
          (f) The Investor may sell or transfer Acquired Common Stock as part of
a merger of the Investor with another entity or in connection with a sale of all
or substantially all of the Investor’s assets to the person to whom the Investor
transfers the Acquired Common Stock, but only if prior to the merger or sale,
the entity that will survive the merger or the purchaser of all or substantially
all of the Investor’s assets delivers to the Company an agreement to be bound by
this Section 6.1 to the same extent as the Investor.
          (g) The Investor may sell Acquired Common Stock in a transaction that
is exempt from the registration requirements of the Securities Act for a reason
other than one described in a previous paragraph of this Section, but only if
prior to each such sale, the purchaser delivers to the Company a written
agreement to be bound by this Section 6.1 to the same extent as the Investor.
ARTICLE 7
SECURITIES ACT REGISTRATION
     7.1 Obligation to Register Acquired Common Stock.
          (a) As promptly as practicable, and in any event not later than
90 days after the Closing Date, the Company will file with the SEC a shelf
registration statement (the “Shelf Registration Statement”) under SEC Rule 415
relating to sales of Registrable Securities by the Investor and other holders of
Registrable Securities. If the Shelf Registration Statement can be filed as an
automatic shelf registration statement, the Company will file it as an automatic
shelf registration statement. If the Shelf Registration Statement cannot be
filed as an automatic shelf registration statement, the Company will file it on
Form S-3, or if the Shelf Registration Statement cannot be filed on Form S-3,
the Company will file it on Form S-1 or such other form as is applicable. The
Company may, instead of filing a separate registration statement relating to the
Registrable Securities, register the Registrable Securities by filing a
prospectus supplement to an existing automatic shelf registration statement or
by otherwise designating an existing shelf registration statement to cover the
Registrable Securities. The Company will use

- 32 -



--------------------------------------------------------------------------------



 



its reasonable best efforts to cause the Shelf Registration Statement to become
effective as promptly as practicable (or, if it is an automatic shelf
registration statement, to cause it to be effective when it is filed) and to
keep the Shelf Registration Statement continuously effective and available for
resales of Registrable Securities until such time as the Investor no longer owns
any Registrable Securities (including by refiling the Shelf Registration
Statement, or filing a new Shelf Registration Statement, if the initial Shelf
Registration Statement expires).
          (b) The term “Registrable Securities” means shares of Common Stock
that are issued under Investor Agreements (including the Investor’s Subscription
Agreement), except that shares of Common Stock will cease to be Registrable
Securities when (i) they are sold pursuant to an effective registration
statement under the Securities Act, (ii) they may be sold pursuant to Rule 144
without limitation on volume or manner of sale, (iii) they cease to be
outstanding or (iv) they have been sold in a private transaction in which the
transferor’s rights under this Section 7.1 are not assigned to the Investor.
          (c) If the Investor notifies the Company that it, individually or
together with Other Investors, intends to distribute Registrable Securities by
means of an underwritten offering, and that the aggregate public offering price
of the shares that will be the subject of the underwritten offering is estimated
to be at least $25,000,000, the Company will take all reasonable steps to
facilitate that distribution, including the actions described in Section 7.1(e).
However, the Company will not be required to file or supplement a registration
statement (i) with respect to any Registrable Securities that cannot be sold
under a registration statement as a result of the transfer restrictions set
forth in Article 6; (ii) with respect to securities that are not Registrable
Securities; or (iii) if after receiving a request for registration of an
underwritten distribution of Registrable Securities from the Investor, the
Company notifies the Investor and any other holders of Registrable Securities
who joined in the request that in the good faith judgment of the Company’s Board
of Directors, it would be materially detrimental to the Company or its
stockholders for a registration to be effected at the particular time, in which
event the Company may defer filing a registration statement, a post-effective
amendment or a prospectus supplement relating to the underwritten distribution
of Registrable Securities for up to 90 days after receipt of the request for
registration; provided, that the Company may not exercise the right to defer
filing a registration statement, a post-effective amendment or a prospectus
supplement relating to an underwritten distribution more than twice in any
12-month period or for an aggregate of more than 180 days in any 12-month
period.
          (d) The Company will bear all expenses of preparing and filing the
Shelf Registration Statement and all other expenses of fulfilling its
obligations under this Article 7. However, the Company will not pay any
commissions, underwriting discounts or other expenses related to the Investor’s
sale of Common Stock, and the Investor will be responsible for paying all those
expenses.
          (e) Whenever the Company is required to effect the registration of any
Registrable Securities, or facilitate the distribution of Registrable Securities
in an underwritten offering, the Company will, as expeditiously as reasonably
practicable:
      (i) Prepare and file with the SEC a registration statement, or a
post-effective amendment or prospectus supplement with regard to an already
effective registration statement, relating to the offering and sale of the
Registrable Securities and keep that registration statement effective or that
prospectus supplement current until the Registrable Securities to which it
relates no longer are Registrable Securities or the underwritten distribution
has been completed or abandoned.

- 33 -



--------------------------------------------------------------------------------



 



     (ii) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
relating to the underwritten distribution of Registrable Securities as may be
necessary to comply with the Securities Act with respect to the distribution of
the Registrable Securities to which the registration statement or the prospectus
supplement relates.
     (iii) Furnish to each holder of the Registrable Securities to which the
registration statement or prospectus supplement relates and to the underwriters
of any underwritten offering of those Registrable Securities at least one copy
of the registration statement (including exhibits) and each amendment to it, and
as many copies of the prospectus included in that registration statement and any
amendments or supplements to it, as each holder or underwriter may reasonably
request, and any other documents that they may reasonably request in order to
facilitate the disposition of Registrable Securities they own or are
distributing.
     (iv) Use its reasonable best efforts to register and qualify the
Registrable Securities that are the subject of the registration statement or
prospectus supplement under the securities or Blue Sky laws of such, if any,
jurisdictions as may reasonably be requested by any holder or managing
underwriter, and to keep that registration or qualification in effect for as
long as required by applicable law, and take any other reasonable action that
may be necessary or appropriate to enable the holders to dispose of the
Registrable Securities that are the subject of the registration or
qualification, provided that the Company will not be required to qualify to do
business or to file a general consent to service of process in any jurisdiction.
     (v) At any time when holders of Registrable Securities are required to
deliver prospectuses in connection with sales of Registrable Securities, notify
each holder of Registrable Securities of the happening of any event as a result
of which the applicable prospectus includes an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.
          (f) The Company will give written notice to the Investor (to the
extent doing so would not give the Investor material non-public information
about the Company):
     (i) When any registration statement filed pursuant to this Section 7.1 or
any amendment to such a registration statement is filed with the SEC and when
any such registration statement or any post-effective amendment to such a
registration statement becomes effective;
     (ii) Of any request by the SEC for an amendment or supplement to any
registration statement filed pursuant to this Section 7.1 that relates to
Registrable Securities owned by the Investor or the prospectus included in any
such registration statement;
     (iii) Of the issuance by the SEC of a stop order suspending the
effectiveness of any registration statement filed pursuant to this Section 7.1
that relates to Registrable Securities owned by the Investor or the initiation
by the SEC of a proceeding for that purpose;

- 34 -



--------------------------------------------------------------------------------



 



     (iv) Of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Common Stock for sale
in any jurisdiction in which Registrable Securities owned by Investors are
registered or qualified or the initiation of any proceeding for that purpose;
     (v) Of the happening of any event that requires the Company to make changes
in any effective registration statement that relates to Registrable Securities
owned by the Investor or the prospectus included in any such registration
statement or a supplement to it in order to make the statements therein not
misleading (which notice will be accompanied by an instruction to suspend the
use of the prospectus or prospectus supplement until the requisite changes have
been made); and
     (vi) If at any time the representations and warranties of the Company
contained in any underwriting agreement relating to an underwritten distribution
that includes Registrable Securities owned by the Investor cease to be true and
correct in all material respects.
          (g) The Company will use its reasonable best efforts to prevent the
issuance, or obtain the withdrawal, as promptly as practicable, of any order
suspending the effectiveness of any registration statement relating to
Registrable Securities owned by the Investor.
          (h) If anything occurs that causes a registration statement, a
prospectus or a prospectus supplement relating to a sale of Registrable
Securities to contain an untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Company will
promptly prepare a post-effective amendment to the registration statement or a
supplement to the prospectus or prospectus supplement so that the registration
statement, prospectus or prospectus supplement no longer will contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading . If the Company notifies the Investor to suspend the use
of a prospectus or prospectus supplement until required changes have been made,
the Investor will (and will cause any underwriter of a distribution of
Registrable Securities owned by the Investor to) suspend use of that prospectus
or prospectus supplement and use its reasonable best efforts to obtain the
return of any copies of the prospectus or prospectus supplement that the
Investor (or the underwriters) have given to prospective purchasers of
Registrable Securities.
          (i) The Company will use reasonable best efforts to procure the
cooperation of the Company’s transfer agent in settling any transfer of
Registrable Securities in a transaction that is registered under the Securities
Act as contemplated by this Section 7.1.
          (j) If the Investor and other holders of Registrable Securities notify
the Company that they intend to distribute Registrable Securities by means of an
underwritten offering, and that the aggregate public offering price of the
underwritten offering is estimated to be at least $25,000,000, the Company will
enter into an underwriting agreement in customary form, and take all other
actions that are reasonably requested by the managing underwriter, if any, to
facilitate the underwritten disposition of the Registrable Securities, including
(i) making members of management and executives of the Company available to
participate in a “road show” and similar events, (ii) making representations and
warranties to the selling stockholders and the underwriters that are customarily
made by issuers in connection with underwritten public offerings by selling
stockholders, (iii) using its reasonable best efforts to obtain and

- 35 -



--------------------------------------------------------------------------------



 



furnish to the underwriters opinions of counsel to the Company regarding the
matters customarily covered in opinions given in connection with underwritten
public offerings by selling stockholders, (iv) using its reasonable best efforts
to obtain and furnish to the underwriters “comfort letters” from the firm of
independent registered public accountants that audits the Company’s financial
statements (and, if necessary, any other independent registered public
accountants that audited any financial statements included in the registration
statement) and (v) delivering to the underwriters any other documents or
certificates that the managing underwriter reasonably requests.
     7.2 Obligations of the Investor Regarding Registration.
          (a) The Investor will not use any free writing prospectus (as defined
in Rule 405 under the Securities Act) in connection with a sale of Registrable
Securities without the prior written consent of the Company.
          (b) The Investor will, and will cause any underwriters of an
underwritten offering of Registrable Securities owned by the Investor to,
furnish to the Company all information regarding itself, the Registrable
Securities that the Investor and any other selling stockholders hold, and the
intended method of disposition of those Registrable Securities as the Company
may reasonably request for inclusion in a registration statement, prospectus or
prospectus supplement required by this Article 7. The Company will not describe
the Investor as an “underwriter” in any registration statement, prospectus or
prospectus supplement without the prior written consent of the Investor,
provided that if the staff of the SEC requests that the Investor be described as
an “underwriter,” and the Investor does not consent to being described as an
underwriter, the Investor will not be eligible to include Registrable Securities
it owns in the applicable registration statement.
     7.3 Indemnification Regarding Disclosures.
          (a) The Company agrees to indemnify the Investor and the Investor’s
officers, directors, employees, agents, representatives and affiliates, and each
person, if any, that controls the Investor within the meaning of the Securities
Act (each, an “Indemnitee”), against any and all losses, liabilities and
expenses (including reasonable fees and expenses of attorneys and other
professionals) arising out of or based upon any untrue statement or alleged
untrue statement of material fact contained in any registration statement,
prospectus or prospectus supplement that includes Registrable Securities owned
by the Investor, or any amendments or supplements to any of them or any
documents incorporated by reference in any of them or contained in any free
writing prospectus prepared by the Company or authorized by it in writing for
use by the Investor; or any omission or alleged omission to state in any such
document a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, that the Company will not be liable to any Indemnitee
to the extent that any loss, liability or expense results from (i) a claim
relating to information provided by the Investor or an underwriter of an
offering that includes Registrable Securities owned by the Investor for use in
connection with the applicable registration statement, prospectus or prospectus
supplement, or (ii) an offer or sale effected “by means of” (as defined in
Rule 159A under the Securities Act) a “free writing prospectus” that was not
prepared or authorized in writing by the Company.
          (b) If the indemnification provided for in Section 7.3(a) is not
available to an Indemnitee with respect to any loss, liability or expenses
referred to in that Section or is not sufficient to hold the Indemnitee harmless
as contemplated in that Section, then the Company,

- 36 -



--------------------------------------------------------------------------------



 



in lieu of indemnifying that Indemnitee, will contribute to the amount paid or
payable by that Indemnitee in such proportion as is appropriate to reflect the
relative fault of the Indemnitee, on the one hand, and the Company, on the other
hand, in connection with the statements or omissions which resulted in the loss,
liability or expenses as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Indemnitee, on
the other hand, will be determined by reference to, among other factors, whether
the untrue statement of a material fact or omission to state a material fact
relates to information supplied by the Company or by the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent the statement or omission. The Company and the Investor agree
that it would not be just and equitable if contribution under this Section 7.3
were determined by pro rata allocation or by any other method of allocation that
does not take account of those equitable considerations. No Indemnitee that is
guilty of fraudulent misrepresentation (as that term is used with regard to
Section 11(f) of the Securities Act) will be entitled to contribution from the
Company if the Company was not guilty of fraudulent misrepresentation.
     7.4 Assignment of Registration Rights. The rights of the Investor to
registration of Registrable Securities under this Article 7 may be assigned by
the Investor to any transferee of Registrable Securities if (i) the Investor
transfers to that transferee Registrable Securities with a market value at the
time of transfer of at least $5,000,000 (or such lesser amount of Registrable
Securities as is all the Registrable Securities that the Investor owns),
(ii) the transfer is permitted under the terms of the Investor’s Subscription
Agreement (including these Terms and Conditions)and (iii) the Investor or the
transferee has furnished to the Company written notice of the name and address
of the transferee and the number of Registrable Securities that were, or are
being, transferred to the transferee.
     7.5 Suspension of Sales. If the Company proposes to sell securities in an
underwritten public offering or an offering under SEC Rule 144A with an expected
public offering price of at least $25,000,000, and a managing underwriter or
lead initial purchaser of that offering tells the Company that failure to
suspend significant sales of Registrable Securities could adversely affect the
amount of securities the Company can sell or the price for which the Company can
sell the securities, if the Investor owns more than 5% of the Common Stock that
is outstanding at that time, the Investor will, at the request of the Company,
suspend sales of Registrable Securities for a period not exceeding 90 days and,
if the managing underwriter or lead initial investor requests that the Investor
do so, enter into an agreement not to sell any Registrable Securities during
that suspension period. The Investor will not be required to suspend sales in
accordance with this Section more than twice in any twelve month period.
ARTICLE 8
TERMINATION
     8.1 Right to Terminate. The Investor’s Subscription Agreement may be
terminated at any time prior to the earlier of the payment by the Investor of
the Aggregate Purchase Price for the Acquired Common Stock, or the issuance of
the Acquired Common Stock to the Investor, as described in Section 1.2:
          (a) By mutual consent of the Investor and the Company.
          (b) By either the Investor or the Company by July 31, 2011 if, by such
date, the Company has not entered into Investor Agreements (including the
Investor’s Subscription Agreement) relating to sales of Common Stock for at
least $500 million (but the right to

- 37 -



--------------------------------------------------------------------------------



 



terminate the Investor’s Subscription Agreement pursuant to this Section 8.1(b)
will end when the Company has entered into Investor Agreements (including the
Investor’s Subscription Agreement) relating to sales of Common Stock for at
least $500 million).
          (c) By either the Investor or the Company if the Closing Date shall
not have occurred by December 31, 2011; provided, however, that a party shall
not be entitled to terminate the Investor’s Subscription Agreement pursuant to
this Section 8.1(c) if such party has breached any of its representations,
warranties or obligations under the Investor’s Subscription Agreement (including
each such party’s obligations under Section 3.6 or 3.7, as applicable) and such
breach was a material reason for the failure of a condition set forth in
Section 4.1 or 4.2, as applicable, to be fulfilled.
          (d) By either the Investor or the Company if either of them is
informed by a Governmental Agency that an approval or other action by that
Governmental Agency that is required to enable the sale of Common Stock
contemplated by the Investor’s Subscription Agreement to take place will not be
given or taken by that Governmental Agency.
          (e) By the Investor if any applicable law or regulation shall be in
force or any final and non-appealable order, decree, injunction or judgment
shall have been entered by any Governmental Entity that invalidates the
Investor’s Subscription Agreement or prevents or restrains the Investor from
completing the transactions that are the subject of the Investor’s Subscription
Agreement.
          (f) By the Company if any applicable law or regulation shall be in
force or any final and non-appealable order, decree, injunction or judgment
shall have been entered by any Governmental Entity that invalidates the
Investor’s Subscription Agreement or any of the other Investor Agreements.
          (g) By either the Investor or the Company if a stockholders meeting is
held as contemplated by Section 3.1, and at that meeting, the Company’s
stockholders vote on, but do not approve, the proposal to approve the
transactions that are the subject of the Investor Agreements.
          (h) By the Company, at any time prior to the Closing, if (i) the
Investor is in breach of its representations, warranties or covenants made by it
in the Investor’s Subscription Agreement; (ii) such breach is not cured or
capable of being cured by the earlier of the day prior to the Termination Date
and thirty days following written notice of such breach from the Company and
(iii) such breach, if uncured, would render any condition set forth in
Section 4.1 incapable of being satisfied.
          (i) By the Investor, at any time prior to the Closing, if (i) the
Company is in breach of its representations, warranties or covenants made by it
ion the Investor’s Subscription Agreement; (ii) such breach is not cured or
capable of being cured by the earlier of the day prior to the Termination Date
and thirty days following written notice of such breach from the Investor and
(iii) such breach, if uncured, would render any condition set forth in
Section 4.2 incapable of being satisfied.
     8.2 Manner of Terminating Agreement. If at any time the Investor or the
Company has the right under Section 8.1 to terminate the Investor’s Subscription
Agreement, it can terminate the Investor’s Subscription Agreement by a notice to
the other of them that it is

- 38 -



--------------------------------------------------------------------------------



 



terminating the Investor’s Subscription Agreement at a time specified in the
notice (which may be the time the notice is given).
     8.3 Effect of Termination. If the Investor’s Subscription Agreement is
terminated pursuant to this Article 8, after the Investor’s Subscription
Agreement is terminated, neither the Investor nor the Company will have any
further rights or obligations under the Investor’s Subscription Agreement.
Nothing contained in this Article 8 will relieve any party of liability for any
breach of the Investor’s Subscription Agreement that occurs before it is
terminated.
ARTICLE 9
INDEMNIFICATION
     9.1 Indemnification Against Loss Due to Inaccuracies in Company’s
Representations and Warranties or Company Failure to Fulfill Obligations.
Subject to the limits in Section 9.3, the Company indemnifies the Investor
against, and agrees to hold the Investor harmless from, all losses, liabilities
and expenses (including, but not limited to, reasonable fees and expenses of
counsel and expenses of investigation) incurred by the Investor directly or
indirectly because (i) any matter that is the subject of a representation and
warranty contained in Section 2.1 is not as represented and warranted (without
giving effect to any “material”, “materiality”, “material adverse change” or
“material adverse effect” qualification contained in any such representation and
warranty), or (ii) the Company fails to fulfill in any respect any of its
obligations under the Investor’s Subscription Agreement, or under any document
delivered in accordance with the Investor’s Subscription Agreement, which is
required to be fulfilled after the Closing Date.
     9.2 Indemnification Against Loss Due to Inaccuracies in Investor’s
Representations and Warranties or Investor Failure to Fulfill Obligations.
Subject to the limits in Section 9.3, the Investor indemnifies the Company
against, and agrees to hold the Company harmless from, all losses, liabilities
and expenses (including, but not limited to, reasonable fees and expenses of
counsel and expenses of investigation) incurred by the Company directly or
indirectly because (i) any matter that is the subject of a representation and
warranty contained in Section 2.2 is not as represented and warranted (without
giving effect to any “material”, “materiality”, “material adverse change” or
“material adverse effect” qualification contained in any such representation and
warranty), or (ii) the Investor fails to fulfill in any respect any of its
obligations under the Investor’s Subscription Agreement, or under any document
delivered in accordance with the Investor’s Subscription Agreement, which is
required to be fulfilled after the Closing Date.
     9.3 Limit on Liability for Breach of Warranty.
          (a) Except with respect to breaches of the representations and
warranties contained in Sections 2.1(a) (Organization and Power), 2.1(c)
(Authorization) or 2.1(g) (Issuance of Acquired Common Stock) or in
Section 2.1(u) (Tax Matters) (but only with respect to the representations and
warranties in that Section with respect to the amount and ability to the apply
net operating loss carryforward of FirstBank as of December 31, 2010, which
shall be the only portion of Section 2.1(u) that is not subject to the
limitations in this Section 9.3), and in instances of knowing fraud, the Company
will not be liable to the Investor under Section 9.1, or any other provision of
the Investor’s Subscription Agreement, as a result of a breach of the Company’s
representations and warranties in Section 2.1, to the extent the losses,
liabilities and expenses for which the Investor would, except for this
Section 9.3(a), be entitled to indemnification under Section 9.1 are in total
less than 2% or, except in the case of Section 2.1(u) (which shall not be
limited to 15%), more than 15% of the Aggregate Purchase Price the Investor has
agreed pursuant to the Investor’s Subscription Agreement to pay for the Acquired

- 39 -



--------------------------------------------------------------------------------



 



Common Stock, and the Company will have no obligation to reimburse the Investor
for the amount that is less than 2% or more than 15% of the Aggregate Purchase
Price the Investor has agreed in the Investor’s Subscription Agreement to pay
for the Acquired Common Stock. In determining the amount of losses, no breach of
a representation and warranty that results in a loss to the Investor of less
than $50,000 will be included.
          (b) Except in instances of knowing fraud, the Investor will not be
liable under Section 9.2, or any other provision of the Investor’s Subscription
Agreement, as a result of a breach of the Investor’s representations and
warranties in Section 2.2, to the extent the losses, liabilities and expenses
for which the Company would, except for this Section 9.3(b), be entitled to
indemnification from the Investor under Section 9.2 are in total less than 2% or
more than 15% of the Aggregate Purchase Price the Investor has agreed under the
Investor’s Subscription Agreement to pay for the Acquired Common Stock, and the
Investor will have no obligation to reimburse the Company for the amount that is
less than 2% or more than 15% of the total purchase price the Investor has
agreed under the Investor’s Subscription Agreement to pay for the Acquired
Common Stock. In determining the amount of losses, no breach of a representation
and warranty that results in a loss to the Company of less than $50,000 will be
included.
     9.4 Indemnification Sole Remedy. Except in instances of knowing fraud, the
indemnification in Sections 9.1 and 9.2, as the case may be, will be the sole
remedy of the Investor or the Company, as applicable, as a result of a breach of
a representation and warranty contained in Section 2.1 or 2.2, as applicable.
Except as to claims with respect to breaches of the representations and
warranties in Section 2.1(u) (Tax Matters), any claim for indemnification must
be made in a written notification to the party from which indemnification is
sought, must describe in reasonable detail the claim and the facts on which such
claim is based and, with respect to claims for indemnification arising under
Section 9.1(i) or Section 9.2(i), must be given not later than the day that is
two years after the Closing Date. Neither the Company nor the Investor will have
any liability for any breach of a representation and warranty contained in
Section 2.1 or 2.2 unless a claim is made in accordance with this Section 9.4.
ARTICLE 10
ABSENCE OF BROKERS
     10.1 Representations and Warranties Regarding Brokers and Others. The
Company and the Investor each represent and warrant to the other of them that
nobody acted as a broker, a finder or in any similar capacity in connection with
the transactions that are the subject of the Investor’s Subscription Agreement,
except that Sandler O’Neill & Partners, L.P. acted as financial adviser to the
Company and there may be a finder with regard to sales of Common Stock to some
Other Investors, who will be entitled to a fee from the Company equal to 1% of
the purchase price paid by those Other Investors. The Company will pay all the
fees and other charges of Sandler O’Neill & Partners, L.P. The Company
indemnifies the Investor and agrees to hold it harmless from, and the Investor
indemnifies the Company, against and agrees to hold the Company harmless from,
all losses, liabilities and expenses (including, but not limited to, reasonable
fees and expenses of counsel and costs of investigation) incurred because of any
claim by anyone for compensation as a broker, a finder or in any similar
capacity by reason of services allegedly rendered to the indemnifying party or
its subsidiaries in connection with the transactions which are the subject of
the Investor’s Subscription Agreement.
     10.2 Expenses. Except as specifically provided in the Investor’s
Subscription Agreement, each of the Investor and the Company will pay its own
expenses in connection with

- 40 -



--------------------------------------------------------------------------------



 



the transactions that are the subject of the Investor’s Subscription Agreement,
including legal fees and disbursements.
ARTICLE 11
GENERAL
     11.1 Announcement of Transaction. The Company will, not later than one
Business Day after Investors and Other Investors have signed Investor Agreements
(including the Investor’s Subscription Agreement) relating to purchases of
Common Stock for a total of at least $500 million, (i) issue a press release, or
make a filing with the SEC, that describes the signing of such Investor
Agreements in sufficient detail so that the fact that Investor Agreements have
been signed and knowledge of the terms of the Investor Agreements will not
constitute material non-public information, and (ii) include the Investor
Presentation in a Report filed with the SEC. The Company will also timely make
all filings with the SEC that are required under the Exchange Act with respect
to the execution of the Investor Agreements and the issuance of Common Stock
under the Investor Agreements. The Company will not, without the consent of the
Investor, mention the names of the Investor or of its affiliates or advisers in
any public disclosures regarding the transactions that are the subject of the
Investor Agreements, except that nothing in this Section or elsewhere in the
Investor’s Subscription Agreement will prevent the Company from disclosing the
name of the Investor or its affiliates or investment adviser to the extent it is
required to do so by law, by rules of the SEC or the NYSE, or by any form the
Company is required to file with a Governmental Entity, or to the extent the
Company is asked for that information by any Governmental Entity (including, but
not limited to, the staff of the SEC, the FDIC, the Federal Reserve or the
OCFI); provided, however, that the Company will, to the extent reasonably
practicable, provide the Investor with a reasonable opportunity to review and
comment on any such disclosures and filings in advance.
     11.2 Entire Agreement. The Investor’s Subscription Agreement (including
these Terms and Conditions) and the previous confidentiality agreement, if any,
between the Company and the Investor contain the entire agreement between the
Company and the Investor relating to the transactions that are the subject of
the Investor’s Subscription Agreement, and supersede all prior negotiations,
understandings and agreements between the Company and the Investor, and there
are no representations, warranties, understandings or agreements concerning the
transactions that are the subject of the Investor’s Subscription Agreement other
than those expressly set forth in the Investor’s Subscription Agreement and the
previous confidentiality agreement, if any, between the Company and the
Investor.
     11.3 Benefit of Agreement. The Investor’s Subscription Agreement is for the
benefit of, and will bind, the parties to it, their respective successors and
any permitted assigns. The Investor’s Subscription Agreement is not intended to
be for the benefit of, or to give any rights to, anybody other than the parties,
their respective successors and any permitted assigns. Without limiting the
generality of the foregoing, no investor other than the Investor will have any
claim against the Company or the Investor under or by reason of the Investor’s
Subscription Agreement.
     11.4 Captions. The captions of the Articles and Sections of the Investor’s
Subscription Agreement and of these Terms and Conditions are for convenience
only, and do not affect the meaning or interpretation of the Investor’s
Subscription Agreement.
     11.5 Assignments. Neither the Investor’s Subscription Agreement nor any
right of any party under it may be assigned, except that (i) the Investor may
assign its rights to acquire the

- 41 -



--------------------------------------------------------------------------------



 



Acquired Common Stock to an affiliate (including any entity that has the same
principal adviser as the Investor), provided, however, that, in such event, the
Investor and such affiliate will be jointly and severally liable for any failure
of the affiliate to fulfill any of the Investor’s obligations under the
Investor’s Subscription Agreement and (ii) if the Investor transfers Registrable
Securities to another person under circumstances and in a manner that entitles
the transferee to registration rights as provided in Section 7.4, the Company
will be deemed to have entered into an agreement with the transferee giving the
transferee all the rights with regard to the transferred Registrable Securities
that the Investor had immediately before the transfer.
     11.6 Notices and Other Communications. Any notice or other communication
under the Investor’s Subscription Agreement must be in writing and will be
deemed given when it is delivered in person or sent by facsimile or electronic
mail (with proof of receipt at the facsimile number or email address to which it
is required to be sent), on the Business Day after the day on which it is
delivered to a major overnight delivery service marked for next business day
delivery, or on the third Business Day after the day on which it is mailed by
first class registered or certified mail, return receipt requested, from within
the United States or Puerto Rico, addressed, if to the Investor, to the address
shown on the signature page of the Investor’s Subscription Agreement, and if to
the Company:
First BanCorp
1519 Ponce de Leon Avenue
San Juan, Puerto Rico 00908
Attention: General Counsel
Facsimile No.: 787-753-8402
Email Address: lawrence.odell@firstbankpr.com
with a copy to (which copy alone shall not constitute notice):
K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attention: David W. Bernstein
Facsimile No.: 212-536-3901
Email Address: david.bernstein@klgates.com
Any notice or communication given under or with regard to the Investor’s
Subscription Agreement will be deemed given on (a) if received on a Business Day
on or before 5:00 p.m. local time of the recipient, the date of receipt, or
(b) if received on a day other than a Business Day or on a Business Day after
5:00 p.m. local time of the recipient, the first Business Day following the date
of receipt.
     11.7 Governing Law. The Investor’s Subscription Agreement and all disputes
arising out of or relating to it and the subject matter thereof or the actions
of the parties thereto in the negotiation, execution, administration,
performance or nonperformance, enforcement, interpretation, termination and
construction hereof and all matters based upon, arising out of or related to any
of the foregoing (whether based on contract, tort or otherwise), including all
matters of construction, validity and performance, shall be governed by and
construed in accordance with the internal laws, both procedural and substantive,
of the State of New York,

- 42 -



--------------------------------------------------------------------------------



 



without regard to conflicts of laws principles (whether of the State of New York
or any other jurisdiction) that would apply the laws of any jurisdiction other
than the State of New York.
     11.8 Consent to Jurisdiction. The Company and the Investor each agrees that
any action or proceeding relating to the Investor’s Subscription Agreement or
the transactions that are the subject thereof shall be brought in any state or
Federal court sitting in the Borough of Manhattan in the State of New York, and
in no other court, and each of them (i) consents to the personal jurisdiction of
each of those courts in any such action or proceeding, (ii) agrees not to seek
to transfer any such action or proceeding to any other court, whether because of
inconvenience of the forum or for any other reason (but nothing in this
Section 11.8 will prevent a party from removing any action or proceeding from a
state court sitting in the Borough of Manhattan to a Federal court sitting in
that Borough) and (iii) agrees that process in any such action or proceeding may
be served by registered mail or in any other manner permitted by the rules of
the court in which the action or proceeding is brought.
     11.9 Remedies; Specific Performance. The parties acknowledge that money
damages may not be an adequate remedy if the Company or the Investor fails to
perform in any material respect any of its obligations under the Investor’s
Subscription Agreement, and accordingly they agree that in addition to any other
remedy to which a party may be entitled at law or in equity, each party will be
entitled to seek to obtain an order compelling specific performance of the other
party’s obligations under the Investor’s Subscription Agreement, without any
requirement that the party seeking specific performance post a bond, and the
parties agree that if any proceeding is brought in equity to compel performance
of any provision of the Investor’s Subscription Agreement, no party will raise
the defense that there is an adequate remedy at law. No remedy will be exclusive
of any other remedy to which a party may be entitled, and the remedies available
to a party will be cumulative.
     11.10 Non-Recourse. All claims or causes of action (whether in contract or
in tort, in law or in equity) that may be based upon, arise out of or relate to
the Investor’s Subscription Agreement, or the negotiation, execution or
performance of the Investor’s Subscription Agreement (including any
representation or warranty made in or in connection with the Investor’s
Subscription Agreement or as an inducement to enter into the Investor’s
Subscription Agreement), may be made only against the entities that are
expressly identified as parties hereto. No person who is not a named party to
the Investor’s Subscription Agreement, including without limitation any past,
present or future director, officer, employee, incorporator, member, partner,
equityholder, Affiliate, agent, attorney or representative of any named party to
the Investor’s Subscription Agreement, shall have any liability (whether in
contract or in tort, in law or in equity, or based upon any theory that seeks to
impose liability of an entity party against its owners or affiliates) for any
obligations or liabilities arising under, in connection with or related to the
Investor’s Subscription Agreement or for any claim based on, in respect of, or
by reason of the Investor’s Subscription Agreement or its negotiation or
execution; and each party hereto waives and releases all such liabilities,
claims and obligations against any such person who is not a named party to the
Investor’s Subscription Agreement.
     11.11 Waiver of Jury Trial. EACH OF THE PARTIES TO THE INVESTOR’S
SUBSCRIPTION AGREEMENT IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING RELATING TO THE INVESTOR’S SUBSCRIPTION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THE INVESTOR’S SUBSCRIPTION AGREEMENT, INCLUDING
ANY ACTION OR PROCEEDING BROUGHT BY WAY OF COUNTERCLAIM. EACH OF THE PARTIES
ACKNOWLEDGES THAT IT IS AWARE THAT THIS WAIVER OF RIGHTS TO JURY TRIAL WAS A
FACTOR IN EACH OTHER

- 43 -



--------------------------------------------------------------------------------



 



PARTY’S DECISION TO AGREE TO THE TERMS OF THE INVESTOR’S SUBSCRIPTION AGREEMENT
AND THAT NOBODY PROMISED THAT THIS WAIVER OF THE RIGHT TO JURY TRIAL WOULD NOT
BE ENFORCED.
     11.12 Amendments. The Investor’s Subscription Agreement may be amended by,
but only by, a document in writing signed by both the Company and the Investor.
     11.13 Interpretation. The table of contents and headings contained in the
Investor’s Subscription Agreement, including these Terms and Conditions, are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the Investor’s Subscription Agreement or these Terms and
Conditions. Except to the extent otherwise provided or when the context
otherwise requires, references to Sections, Articles or Exhibits contained in
these Terms and Conditions refer to Sections, Articles or Exhibits of these
Terms and Conditions. Whenever the words “include”, “includes”, or “including”
are used in the Investor’s Subscription Agreement, including these Terms and
Conditions, they are deemed to be followed by the words “without limitation”.
The words “hereof”, “herein”, and “hereunder”, and words of similar import, when
used in the Investor’s Subscription Agreement, including these Terms and
Conditions, refer to the Investor’s Subscription Agreement as a whole and not to
any particular provision of the Investor’s Subscription Agreement. All terms
defined in the Investor’s Subscription Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein. The definitions contained in the Investor’s
Subscription Agreement are applicable to the singular as well as the plural
forms of such terms. References to a person are also to its successors and
permitted assigns. The use of “or” is not intended to be exclusive unless
expressly indicated otherwise. A reference that a statement is made “to the
knowledge of the Company” means that no officer of the Company has actual
knowledge of facts that are inconsistent with that statement.
     11.14 Mutual Drafting. The parties hereto are sophisticated and have been
represented by lawyers who have carefully reviewed the provisions hereof. As a
consequence, the parties do not intend that the presumptions of any laws or
rules relating to the interpretation of contracts against the drafter of any
particular clause should be applied to the Investor’s Subscription Agreement and
therefore waive their effects.
     11.15 Severability. If any provision of the Investor’s Subscription
Agreement, including these Terms and Conditions, or the application of any such
provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.
     11.16 Counterparts. The Investor’s Subscription Agreement may be executed
in two or more counterparts, some of which may be signed by fewer than all the
parties or may contain facsimile copies of pages signed by some of the parties.
Each of those counterparts will be deemed to be an original copy of the
Investor’s Subscription Agreement, but all of them together will constitute one
and the same agreement.

- 44 -